Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

First Amendment to Second Amended and Restated Credit Agreement, dated June 29,
2016, by and among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Company”), CXT INCORPORATED, a Delaware corporation (“CXT”), SALIENT SYSTEMS,
INC., an Ohio corporation (“Salient Systems”), L.B. FOSTER RAIL TECHNOLOGIES,
INC., a West Virginia corporation (“Rail Technologies, Inc.”), L.B. FOSTER RAIL
TECHNOLOGIES CANADA LTD., a corporation incorporated under the laws of Canada
(“Rail Technologies Canada”) and L.B. FOSTER RAIL TECHNOLOGIES, CORP., a
corporation amalgamated under the laws of Canada (“Rail Technologies, Corp.” and
together with the Company, CXT, Salient Systems, Rail Technologies, Inc. and
Rail Technologies Canada, collectively referred to herein as the “Borrowers”),
each of the Guarantors (as listed on the signature pages hereto), the Lenders
(as hereinafter defined) and PNC Bank, National Association, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) (the “First Amendment”).

W I T N E S S E T H:

WHEREAS, the Borrowers, certain of the Guarantors, the lenders party thereto
(the “Lenders”) and the Administrative Agent have entered into that certain
Second Amended and Restated Credit Agreement, dated March 13, 2015 (as may be
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”),

WHEREAS, IOS Acquisitions, Inc., James Clark Inspections Inc., IOS/PCI, LLC,
Castronics, LLC, Mike’s Pipe Inspection, Inc. and OTI Operating, Inc. joined the
Credit Agreement as Guarantors pursuant to that certain Guarantor Joinder and
Assumption Agreement, dated as of March 27, 2015; and

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

i) All capitalized terms used herein that are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

ii) The references to “$335,000,000” set forth on the cover page and in the
third paragraph of the preamble of the Credit Agreement are hereby deleted and
in their stead is inserted the amount “$275,000,000”.



--------------------------------------------------------------------------------

iii) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions thereto in the appropriate alphabetical order:

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

Collateral shall mean all of the personal property of the Domestic Loan Parties
granted as collateral to secure the Obligations pursuant to (i) the Security
Agreement and (ii) the Pledge Agreement.

Collateral Documents shall mean the Security Agreement, the Pledge Agreement and
any other agreement document or instrument granting a Lien in Collateral to the
Administrative Agent for the benefit of the Lenders.

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

First Amendment Closing Date shall mean June 29, 2016.

Pledge Agreement shall mean the Pledge Agreement, dated as of the First
Amendment Closing Date, substantially in the form of Exhibit 1.1(P), executed
and delivered by each of the Domestic Loan Parties to the Administrative Agent
for the benefit of the Lenders.

 

2



--------------------------------------------------------------------------------

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the UCC in the Collateral which is
subject only to Permitted Liens.

Release Date shall mean the date on which the Administrative Agent releases its
Liens in the Collateral in accordance with Section 12.20 [Release of Collateral
Securing the Obligations].

Release Request shall have the meaning specified in Section 12.20 [Release of
Collateral Securing the Obligations].

Release Trigger Conditions shall mean the occurrence of the following: (A) the
Loan Parties shall have submitted Compliance Certificates for two (2)
consecutive fiscal quarters, calculated for the four (4) consecutive fiscal
quarters then ending, each evidencing a Leverage Ratio of less than or equal to
2.75 to 1.00; provided, that the last day of such period of two (2) consecutive
fiscal quarters shall not be earlier than June 30, 2018; and (B) no Potential
Default or Event of Default has occurred and is continuing upon satisfaction of
the condition in the foregoing clause (A).

Security Agreement shall mean the Security Agreement, dated as of the First
Amendment Closing Date, substantially in the form of Exhibit 1.1(S), executed
and delivered by each of the Domestic Loan Parties to the Administrative Agent
for the benefit of the Lenders.

UCC shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction

Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

iv) The definition of “Loan Documents” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Notes, the Collateral Documents, the Intercompany
Subordination Agreement, any Borrower Joinder, any Guarantor Joinder, any Cash
Management Agreements, any documents entered into with respect to a Letter of
Credit and any other instruments, certificates or documents delivered in
connection herewith or therewith.

 

3



--------------------------------------------------------------------------------

v) Clause (iii) and clause (x) of the definition of “Permitted Liens” set forth
in Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and statutory and common law Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not , in the aggregate,
materially impair the ability of any Loan Party to perform its Obligations
hereunder or under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].

vi) Clause (d) of the first paragraph of the definition of “Defaulting Lenders”
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows

(d) has become the subject of a Bankruptcy Event or Bail-In Action or

 

4



--------------------------------------------------------------------------------

vii) Section 1.3 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

Notwithstanding the foregoing or anything in this Agreement to the contrary,
whenever in this Agreement it is necessary to determine whether a lease is a
capital lease or an operating lease, such determination shall be made on the
basis of GAAP as in effect on the Closing Date (provided that if there is a
change in GAAP after the Closing Date that affects the treatment of capital
leases or operating leases, all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such change in GAAP shall be accompanied by a schedule showing the
adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such accounting change).

viii) Section 6.1 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

No Loan Party is an EEA Financial Institution.

ix) Section 6 of the Credit Agreement is hereby amended by adding the following
new Section 6.1.18 at the end thereof:

6.1.18 Liens in the Collateral. Until the Release Date, the Liens in the
Collateral granted to the Administrative Agent for the benefit of the Lenders
pursuant to the Collateral Documents constitute and will continue to constitute
first priority, perfected security interests, except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over Liens in favor of the Administrative Agent pursuant to any applicable law
and (b) Liens perfected only by possession, to the extent the Administrative
Agent has not obtained or does not maintain possession of such Collateral. All
filing fees and other expenses in connection with the perfection of such Liens
have been or will be paid by the Loan Parties.

x) Section 8.1.3 of the Credit Agreement is hereby amended by adding the
following language at the end thereof:

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the First Amendment
Closing Date and annually thereafter until the Release Date an original
certificate of insurance signed by the Loan Parties’ independent insurance
broker describing and certifying as to the existence of the insurance on the
Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate, and (y) from time to time until the
Release Date a summary schedule indicating all insurance then in force with
respect to each of the Loan Parties. Such policies of insurance shall contain
special endorsements which include the provisions specified below or are
otherwise in form acceptable to the Administrative Agent in its discretion.
Until the Release Date, the applicable Loan Parties shall notify the
Administrative Agent promptly of any occurrence causing a material loss of the
Collateral and the estimated (or actual, if available) amount of such loss or
decline. Any monies received by the Administrative Agent constituting insurance
proceeds may, at the option of the Administrative Agent, (i) in the case of

 

5



--------------------------------------------------------------------------------

property insurance proceeds received during the existence of an Event of
Default, be applied by the Administrative Agent to the payment of the
Obligations in accordance with the terms of the Credit Agreement, (ii) for
losses of less than Twenty-Five Million and 00/100 Dollars ($25,000,000)
received at such time as no Event of Default or Potential Default exists, be
disbursed by the Administrative Agent to the applicable Loan Parties, and
(iii) for losses equal to or greater than Twenty-Five Million and 00/100 Dollars
($25,000,000) received at such time as no Event of Default or Potential Default
exists, be disbursed by the Administrative Agent to the applicable Loan Parties
on such terms as are deemed appropriate by the Administrative Agent for the
repair, restoration and/or replacement of Collateral and other property in
respect of which such proceeds were received.

xi) Section 8.1 of the Credit Agreement is hereby amended by adding the
following new Section 8.1.11 at the end thereof:

8.1.11 Further Assurances. Each Loan Party shall, from time to time until the
Release Date, at its expense, faithfully preserve and protect the Administrative
Agent’s Lien on and Prior Security Interest in the Collateral, and shall do such
other acts and things as the Administrative Agent in its sole discretion may
deem necessary or advisable from time to time, until the Release Date, in order
to preserve, perfect and protect the Liens granted under the Collateral
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral.

xii) Clause (ix) Section 8.2.4 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(ix) (A) other loans and advances (which are not otherwise permitted in this
Section 8.2.4) made to Persons which are not Loan Parties, and (B) other loans,
advances and investments by Domestic Loan Parties (1) in Subsidiaries which are
not Loan Parties, and (2) in Foreign Loan Parties, provided that the aggregate
amount of such loans, advances and investments (after giving effect to any
repayment of a loan or return of capital on investments) then existing
(excluding the loans, advances and investments set forth on Schedule 8.2.4)
shall not exceed $10,000,000 in the aggregate at any one time; provided further,
that on March 31, 2018 (when the maximum Leverage Ratio requirement is 3.25 to
1.00 pursuant to Section 8.2.13 hereof), the threshold set forth in the proviso
above shall be increased from $10,000,000 to $75,000,000 in the aggregate at any
one time outstanding.

 

6



--------------------------------------------------------------------------------

xiii) Section 8.2.5 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

8.2.5 Dividends and Related Distributions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, declare, pay or make any
dividend or distribution on any shares of the common stock or preferred stock of
any Borrower (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any common or
preferred stock, or of any options to purchase or acquire any such shares of
common or preferred stock of any Borrower except that (a) the Borrowers shall be
permitted to pay dividends and distributions to other Borrowers, and (b) the
Company shall be permitted to pay dividends and distributions and make
redemptions with respect to its stock so long as prior to and after giving
effect to such dividend, distribution or redemption (and treating such dividend,
distribution or redemption as having occurred at the beginning of the fiscal
period in which it is made): (i) no Event of Default or Potential Default shall
have occurred, and (ii) the aggregate amount of dividends, distributions and
redemptions does not exceed $4,000,000 in any fiscal year of the Company.
Notwithstanding the foregoing, the dollar limitation set forth above shall not
apply at such times as there are no Loans outstanding under this Agreement prior
to or after giving effect to such dividend or distribution; provided that the
amounts of dividends, distributions and redemptions in excess of such dollar
limitation, combined with the amounts in excess of the dollar limitations set
forth in Section 8.2.4 [Loans and Investments] and Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures], shall not in the aggregate exceed $75,000,000;
provided, however, that on March 31, 2018 (when the maximum Leverage Ratio
requirement is 3.25 to 1.00 pursuant to Section 8.2.13 hereof), the threshold
set forth in clause (ii) above shall be increased from $4,000,000 to
$25,000,000.00.

xiv) The first paragraph of Section 8.2.6 of the Credit Agreement is hereby
deleted in its entirety and in its stead inserted the following:

8.2.6 Merger, Consolidation, and Acquisition of Assets. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to enter into any
merger, consolidation or other reorganization with or into any other Person or
acquire all or substantially all of the assets, division, business, stock or
other ownership interests of any Person or permit any other Person to
consolidate with or merge with it; provided however, (x) the Loan Parties and
their Subsidiaries may purchase or acquire assets or stock as permitted under
Section 8.2.4(viii) and (y) the Loan Parties may purchase or acquire the assets
or stock of any Person (a “Permitted Acquisition”) if all of the requirements
set forth below are met in connection with such acquisition; provided however,
with respect to proposed acquisitions occurring after the First Amendment
Closing Date through and including March 31, 2018, the consideration for all
such acquisitions in the aggregate shall not exceed Twelve Million and 00/100
Dollars ($12,000,000).

 

7



--------------------------------------------------------------------------------

xv) Clause (v) of Section 8.2.7 of the Credit Agreement is hereby deleted in its
entirety and in its stead inserted the following:

(v) one-time disposition of assets in fiscal year ending December 31, 2016 in an
aggregate fair market value not to exceed Twelve Million and 00/100
($12,000,000); and

(vi) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Lenders.

xvi) Section 8.2.13 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

8.2.13 Maximum Leverage Ratio. The Loan Parties shall not at any time permit the
Leverage Ratio of the Company and its Subsidiaries, calculated at the end of
each fiscal quarter of the Company for the four fiscal quarters then ending, to
exceed the maximum ratio set forth below for the applicable period:

 

Fiscal quarter end date

   Maximum Leverage
Ratio  

June 30, 2016 and September 30, 2016

     4.75 to 1.00   

December 31, 2016

     4.50 to 1.00   

March 31, 2017

     4.25 to 1.00   

June 30, 2017

     4.00 to 1.00   

September 30, 2017

     3.75 to 1.00   

December 31, 2017

     3.50 to 1.00   

March 31, 2018 and all fiscal quarters ending thereafter

     3.25 to 1.00   

xvii) Section 9.1.10 of the Credit Agreement is hereby deleted in its entirety
and in each case in its stead is inserted the following:

9.1.10 Change of Control. (i) Any person or group of persons (within the meaning
of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership, directly or indirectly, of (within the
meaning of Rule 13d-3 and 13(d)-5 promulgated by the Securities and Exchange
Commission under said Act) 25% or more of the voting capital stock of the
Company; or (ii) the Company shall cease to own, directly or indirectly, all of
the ownership interests of each Borrower except for such reduction in interest
as permitted in Section 8.2.7 [Dispositions of Assets or Subsidiaries] hereof.

 

8



--------------------------------------------------------------------------------

xviii) Section 9 of the Credit Agreement is hereby amended by adding the
following new Section 9.1.12 at the end thereof:

9.1.12 Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $10,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within forty-five (45) days thereafter.

xix) Each reference to “collateral” in Section 9.2.4(vii) is hereby deleted in
its entirety and in each case in its stead is inserted the term “Collateral”.

xx) Article 10 of the Credit Agreement is hereby amended by adding the following
new Section 10.11 at the end thereof:

10.11 Authorization to Release Collateral. The Lenders and Issuing Lenders
authorize the Administrative Agent to release (i) any Collateral consisting of
assets or equity interests sold or otherwise disposed of in a sale or other
disposition or transfer permitted under Section 8.2.7 [Dispositions of Assets or
Subsidiaries] and (ii) all Collateral on the Release Date.

xxi) Each reference to “collateral security” in Section 10.6 is hereby deleted
in its entirety and in each case in its stead is inserted the term “Collateral”.

xxii) Section 12.1.3 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

12.1.3 Release of Collateral or Guarantor. Except for (i) sales of assets
permitted by Section 8.2.7 [Disposition of Assets or Subsidiaries], and (ii) the
release of all Collateral on the Release Date, release all or substantially all
of the Collateral or release any Guarantor from its Obligations under the
Guaranty Agreement, in each case without the consent of all Lenders (other than
Defaulting Lenders); or

xxiii) Section 12.15 and Section 12.15.1 are hereby deleted in their entirety
and in their stead is inserted the following:

12.15 Joinder of Borrowers and Guarantors; Release of Foreign Borrowers. Each
domestic operating Subsidiary of the Company that is acquired, formed or in
existence after the Closing Date, shall be required to become a Borrower or a
Guarantor hereunder. Each Subsidiary of a Foreign Borrower that is acquired,
formed or in existence after the Closing Date shall, at the election of the Loan
Parties, either (A) join this Agreement as a Loan Party or (B) the investment in
such Subsidiary of a

 

9



--------------------------------------------------------------------------------

Foreign Borrower shall be subject to the limitation on investments set forth in
Section 8.2.4(viii) [Loans and Investments] hereof. Each Subsidiary of a Foreign
Borrower that joins this Agreement as a Loan Party pursuant to clause (A) above
shall be required to guarantee the Foreign Guaranteed Obligations as provided in
Article 11 of this Agreement; provided that no Foreign Loan Party shall have any
liability with respect to a Revolving Credit Loan made to a Domestic Loan Party,
any Letters of Credit issued for the account of a Domestic Loan Party or other
Obligation for which a Domestic Loan Party is the primary obligor. Each
Subsidiary required or electing to join this Agreement as a Borrower or
Guarantor shall execute and deliver to the Administrative Agent within thirty
(30) days (unless such time period is extended in writing by the Administrative
Agent) after the date of organization or acquisition of (or in the case of a
Foreign Borrower, election by) such Subsidiary (i) a Borrower Joinder or a
Guarantor Joinder, as applicable, pursuant to which it shall, after acceptance
of such Borrower Joinder or Guarantor Joinder by the Administrative Agent, join
this Agreement as a Domestic Borrower, Foreign Borrower, Domestic Guarantor or a
Foreign Guarantor, as applicable, and join each of the other Loan Documents to
which the Domestic Borrower, Foreign Borrower, Domestic Guarantor or a Foreign
Guarantor, as applicable, are parties, (ii) documents in the forms described in
Section 7.1 [First Loans and Letters of Credit] (or foreign jurisdictional
equivalents, if any), modified as appropriate to relate to such Subsidiary, and
(iii) if such Subsidiary is a Domestic Subsidiary of a Loan Party (and if the
Release Date has not occurred), documents necessary to pledge, grant and perfect
Prior Security Interests to the Administrative Agent for the benefit of the
Lenders in the equity interests of such Subsidiary and in its Collateral
(including, without limitation, a pledge of the equity interests of any Domestic
Subsidiary of such Subsidiary) held by such Subsidiary. The Loan Parties and any
Borrower and/or Guarantor joining this Agreement shall also (x) deliver to the
Administrative Agent such amendments or other modifications to the Loan
Documents, fully executed by the appropriate parties thereto, that the
Administrative Agent deems necessary or appropriate in connection with the
addition of such Borrower and/or Guarantor and (y) provide to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders. Notwithstanding the foregoing, no Foreign Borrower or Foreign Guarantor
may be joined pursuant to this Section 12.15 if its inclusion as a Borrower or a
Guarantor, as applicable, under the Loan Documents would result in any adverse
tax or other legal consequences for the Lenders, as reasonably determined by the
Administrative Agent. Joinder of each new Borrower or Guarantor pursuant to this
Section 12.15 shall be subject to compliance with all the other terms and
conditions set forth in this Agreement and the other Loan Documents, including
without limitation Section 8.1.7 [Compliance with Laws; Use of Proceeds] and
Section 5.9 [Taxes].

 

10



--------------------------------------------------------------------------------

xxiv) Section 12 of the Credit Agreement is hereby amended by adding the
following new Section 12.19 at the end thereof:

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

xxv) Section 12 of the Credit Agreement is hereby amended by adding the
following new Section 12.20 at the end thereof:

12.20 Release of Collateral Securing the Obligations. Upon the satisfaction of
the Release Trigger Conditions, the Borrower Agent may, at the Loan Parties’
option, provide written notice to the Administrative Agent requesting that the
Administrative Agent release all of its Liens in the Collateral (such written
notice, a “Release Request”), and upon receipt of such Release Request, the
Administrative Agent shall, at the sole expense of the Loan Parties, promptly
execute, deliver or acknowledge the appropriate instruments to release its Liens
in all Collateral. Notwithstanding the foregoing, if subsequent to the
satisfaction of the Release Trigger Conditions but prior to delivery of the
Release Request by the Borrower Agent either (i) the Loan Parties submit a
Compliance

 

11



--------------------------------------------------------------------------------

Certificate in accordance with Section 8.3.3 [Certificate of the Company] that
reflects a Leverage Ratio of greater than 2.75 to 1.00, or (ii) an Event of
Default has occurred and is continuing, then the Borrower shall not be entitled
to deliver the Release Request until the Release Trigger Conditions are
subsequently satisfied again or, if applicable, such Event of Default has been
waived.

xxvi) Schedules 1.1(A), 1.1(B) Part 1, 1.1(P), 2.8.1, 6.1.2, 8.2.1, 8.2.3, 8.2.4
and 8.2.9 of the Credit Agreement are hereby deleted in their entirety and in
their stead are inserted Schedules 1.1(A), 1.1(B) Part 1, 1.1(P), 2.8.1, 6.1.2,
8.2.1, 8.2.3, 8.2.4 and 8.2.9 of the Credit Agreement set forth on Exhibit A
attached hereto and made a part hereof.

xxvii) Exhibit 8.3.3 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted Exhibit 8.3.3 of the Credit Agreement set forth on
Exhibit B attached hereto and made a part hereof.

xxviii) The Credit Agreement is hereby amended by adding Exhibit 1.1(P) and
Exhibit 1.1(S), each in the form attached hereto and made a part hereof, and by
including the following references to be inserted in the appropriate
alphabetical order in the “List of Schedules and Exhibits” located at the
forepart of the Credit Agreement:

EXHIBIT 1.1(P) – PLEDGE AGREEMENT

EXHIBIT 1.1(S) – SECURITY AGREEMENT

xxix) The provisions of Sections 2 through 28 of this First Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent and its counsel:

(a) this First Amendment, duly executed by the Borrower, the Guarantors, the
Lenders and the Administrative Agent;

(b) the Security Agreement, Pledge Agreement and the other documents listed in
the Preliminary Closing Agenda (the “Closing Agenda”) as set forth on Exhibit C
attached hereto and made a part hereof, each duly executed by the parties
thereto (together with the First Amendment, collectively referred to herein as
the “Transaction Documents”);

(c) the Liens in the Collateral (as defined in this Amendment) granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents (as defined in this Amendment) constitute and will continue to
constitute valid and enforceable security interests under the UCC (as defined in
this Amendment);

(d) payment of all fees and expenses owed to the Administrative Agent and its
counsel and the Lenders in connection with the Transaction Documents (including,
without limitation, (1) any such fees and expenses payable pursuant to that
separate fee letter, dated of even date herewith, executed and delivered by the
Administrative Agent and acknowledged and agreed to by the Borrowers, and
(2) all filing fees and other expenses in connection with the perfection of the
Liens); and

 

12



--------------------------------------------------------------------------------

(e) such other closing deliveries set forth on the attached Closing Agenda and
other documents as may be reasonably requested by the Administrative Agent.

xxx) The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by them pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.

xxxi) The Loan Parties hereby represent and warrant to the Administrative Agent
and each of the Lenders that (i) the Loan Parties have the legal power and
authority to execute and deliver this First Amendment and the other Transaction
Documents; (ii) the officers of the Loan Parties executing this First Amendment
and the other Transaction Documents have been duly authorized to execute and
deliver the same and bind such Loan Parties with respect to the provisions
hereof and thereof; (iii) the execution and delivery hereof by the Loan Parties
and the performance and observance by the Loan Parties of the provisions hereof,
of the Transaction Documents, of the Credit Agreement and of all documents
executed or to be executed therewith, do not violate or conflict with the
organizational documents of the Loan Parties or any Law applicable to the Loan
Parties or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Loan Parties; and (iv) this First Amendment, the other Transaction
Documents, the Credit Agreement and the documents executed or to be executed by
the Loan Parties in connection herewith or therewith constitute valid and
binding obligations of the Loan Parties in every respect, enforceable in
accordance with their respective terms.

xxxii) The Loan Parties represent and warrant to the Administrative Agent and
each of the Lenders that (i) no Event of Default or Potential Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this First Amendment, the other Transaction Documents or the
performance or observance of any provision hereof, (ii) the Schedules attached
to and made a part of the Credit Agreement, as amended by this First Amendment,
are true and correct as of the date hereof and there are no modifications or
supplements thereto, and (iii) they presently have no claims or actions of any
kind at law or in equity against the Lenders or the Administrative Agent arising
out of or in any way relating to the Credit Agreement or the other Loan
Documents.

xxxiii) Each reference to the Credit Agreement that is made herein, in the
Credit Agreement or in any other document executed or to be executed in
connection herewith or with the Credit Agreement shall hereafter be construed as
a reference to the Credit Agreement as amended hereby.

xxxiv) The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement shall remain in full force and effect. This
First Amendment amends the Credit Agreement and is not a novation thereof.

xxxv) This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

xxxvi) This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. The Loan
Parties, the Lenders and the Administrative Agent hereby consent to the
jurisdiction and venue of the Courts of the Commonwealth of Pennsylvania sitting
in Allegheny County with respect to any suit arising out of or mentioning this
First Amendment.

[INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the date first written above.

 

BORROWERS:

 

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:   /s/    Robert P. Bauer

Name:

          Robert P. Bauer

Title:

          President and CEO

CXT INCORPORATED,

a Delaware corporation

By:   /s/    Steven R. Burgess

Name:

          Steven R. Burgess

Title:

          President

SALIENT SYSTEMS, INC.,

an Ohio corporation

By:   /s/    K. Papazoglou

Name:

          K. Papazoglou

Title:

          President

L.B. FOSTER RAIL TECHNOLOGIES, INC.,

a West Virginia corporation

By:   /s/    K. Papazoglou

Name:

          K. Papazoglou

Title:

          President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

BORROWERS (CONTINUED):

 

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD.,

a corporation incorporated under the laws of Canada

By:   /s/    K. Papazoglou

Name:

          K. Papazoglou

Title:

          President

L.B. FOSTER RAIL TECHNOLOGIES, CORP.,

a corporation amalgamated under the laws of Canada

By:   /s/    K. Papazoglou

Name:

          K. Papazoglou

Title:

          President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

GUARANTORS:

 

L.B. FOSTER BALL WINCH, INC.,

a Texas corporation

By:   /s/    Merry L. Brumbaugh

Name:

          Merry L. Brumbaugh

Title:

          President

CHEMTEC ENERGY SERVICES, L.L.C.,

a Texas limited liability company

By:   /s/    Milton E. Page

Name:

          Milton E. Page

Title:

          President and Secretary IOS HOLDINGS, INC., a Delaware corporation By:
  /s/    Jody Arceneaux

Name:

          Jody Arceneaux

Title:

          Chief Financial Officer IOS ACQUISITIONS, INC., a Delaware corporation
By:   /s/    Jody Arceneaux

Name:

          Jody Arceneaux

Title:

          Chief Financial Officer JAMES CLARK INSPECTIONS INC., a Texas
corporation By:   /s/    Jody Arceneaux

Name:

          Jody Arceneaux

Title:

          Vice President and Treasurer



--------------------------------------------------------------------------------

GUARANTORS (CONTINUED):

 

IOS/PCI, LLC, a Louisiana limited liability company

By:   /s/    Jody Arceneaux

Name:

          Jody Arceneaux

Title:

          Vice President and Treasurer CASTRONICS, LLC, a Delaware limited
liability company By:   /s/    Jody Arceneaux

Name:

          Jody Arceneaux

Title:

          Vice President and Treasurer MIKE’S PIPE INSPECTION, INC., a Kansas
corporation By:   /s/    Jody Arceneaux

Name:

          Jody Arceneaux

Title:

          Vice President and Treasurer OTI OPERATING, INC., an Oklahoma
corporation By:   /s/    Jody Arceneaux

Name:

          Jody Arceneaux

Title:

          Vice President and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:   /s/    Allison Fromm

Name:

          Allison Fromm

Title:

          Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent By:  
/s/    Susan Rich

Name:

          Susan Rich

Title:

          Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Syndication Agent
By:   /s/    J. Barett Donovan

Name:

          J. Barett Donovan

Title:

          Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:   /s/    Victor Notaro

Name:

          Victor Notaro

Title:

          Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/    David Miller

Name:

          David Miller

Title:

          Vice President



--------------------------------------------------------------------------------

EXHIBIT A to First Amendment

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

  

Leverage Ratio

   Commitment
Fee     Standby
Letter of
Credit Fee     Commercial
Letter of
Credit Fee     Revolving
Credit Base
Rate Spread     Revolving
Credit Euro-
Rate Spread  

I

   Less than 1.50 to 1.00      0.200 %      1.25 %      0.625 %      0.25 %     
1.25 % 

II

   Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00      0.225
%      1.50 %      0.750 %      0.50 %      1.50 % 

III

   Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00      0.250
%      1.75 %      0.875 %      0.75 %      1.75 % 

IV

   Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00      0.275
%      2.00 %      1.00 %      1.00 %      2.00 % 

V

   Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00      0.300
%      2.50 %      1.125 %      1.50 %      2.50 % 

VI

   Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00      0.300
%      2.75 %      1.375 %      1.75 %      2.75 % 

VII

   Greater than or equal to 4.00 to 1.00      0.300 %      3.25 %      1.625 % 
    2.25 %      3.25 % 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be set on the First Amendment Closing Date to
the fees and spreads associated with “Level IV” pricing and shall remain at such
level until the due date of the Compliance Certificate for the fiscal quarter
ending June 30, 2016.

(b) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter ending after the Closing Date based on the Leverage Ratio as of such
quarter end. Any increase or decrease in the Applicable Margin, the Applicable
Commitment Fee Rate or the Applicable Letter of Credit Fee Rate computed as of a
quarter end shall be effective on the date on which the Compliance



--------------------------------------------------------------------------------

Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of the Company]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level VII shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Borrowers or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrowers as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.8 [Letter of Credit
Subfacility], Section 4.3 [Interest After Default] or Article 9 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

3



--------------------------------------------------------------------------------

(SCHEDULE 1.1B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1—Commitments of Lenders and Addresses for Notices to Lenders

 

   

Lender

   Amount of Commitment
for Revolving Credit Loans      Ratable Share  

Name:

Address:

 

PNC Bank, National Association

Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

   $ 77,985,074.62         28.358208955 % 

Attention:

Telephone:

Telecopy:

 

Allison Fromm

(412) 645-9959

(412) 762-4718

     

Name:

Address:

 

Bank of America, N.A.

1600 JFK Boulevard, Suite 1100

Philadelphia, Pennsylvania 19103

  

$

67,723,880.60

  

  

 

24.626865672

% 

Attention:

Telephone:

Telecopy:

 

Joanne Macchione

(268) 675-0338

(866) 361-0422

     

Name:

Address:

 

Wells Fargo Bank, N.A.

444 Liberty Avenue, Suite 1400

Pittsburgh, Pennsylvania 15222

  

$

67,723,880.60

  

  

 

24.626865672

% 

Attention:

Telephone:

Telecopy:

 

J. Barrett Donovan

(412) 454-4603

(412) 454-4609

     

Name:

Address:

 

Citizens Bank of Pennsylvania

525 William Penn Place, PW 2625

Pittsburgh, Pennsylvania 15219

  

$

41,044,776.12

  

  

 

14.925373134

% 

Attention:

Telephone:

Telecopy:

 

Victor Notaro

(412) 867-3981

(412) 867-2223

     

Name:

Address:

 

Branch Banking and Trust Company

200 West Second Street

Winston-Salem, NC 27101

  

 

$

 

 

20,522,388.06

 

 

  

 

  

 

 

 

 

7.462686567

 

 

% 

 

Attention:

Telephone:

Telecopy:

 

Robert Searson

(336) 773-2771

(336) 773-2740

          

 

 

    

 

 

 

Total

   $ 275,000,000.00         100.000000000 % 

 

4



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

PERMITTED LIENS

L.B. FOSTER COMPANY

 

I. PENNSYLVANIA

DEPARTMENT OF STATE

 

  A. UCC Financing Statements

 

  1. 2014020603558 filed 2-6-2014

  S.P.: Banc of America Leasing & Capital, LLC

 

  Cltrl.: 2013 Pettibone Super 20 Model 204 Cary Lift w/ Cummings 190 HP Tier
III Engine

 

  2. 2014070901473 filed 7-9-2014

  S.P.: Banc of America Leasing & Capital LLC

 

  Cltrl.: 2014 HD HL760 Wheel Loader

 

  3. 201408283532 filed 8-26-2014

  S.P.: MITSUI & CO. (U.S.A.), Inc.

 

  Cltrl.: Wide Flange Beams (consigned)

 

  4. 2015062306409 filed 6-23-15

  S.P.: Banc of America Leasing & Capital LLC

 

  Cltrl: Roll Former Equipment for manufacture of bridge decking

 

  5. 2016022900887 filed 2-29-16

  S.P. Ferguson Enterprises, Inc.

 

  Cltrl: Consigned Inventory

 

5



--------------------------------------------------------------------------------

SALIENT SYSTEMS, INC.

 

I. OHIO

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1. OH00156017668 filed 2-6-2012

  S.P.: Atlantic Business Credit

 

  Cltrl.: All equipment under Lease SS1111

 

  Assign.: Filed 2-11-2013
(Assignee: Atlantic Business Credit, LLC)

 

  Assign.: Filed 2-11-2013
(Assignee: Atlantic Business Credit, LLC)

CHEMTEC ENERGY SERVICES, L.L.C.

 

I. TEXAS

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1. 14-0030133641 filed 9-19-14

  S.P. Ditch Witch Financial Services

 

  Cltrl: Specified equipment

 

  2. 14-0032211498 filed 10-8-14

  S.P. Toyota Motor Credit Corporation

 

  Cltrl: Specified equipment

 

  3. 1400033419772 filed 10-21-14

  S.P. Caterpillar Financial Services Corporation

 

  Cltrl: Specified Equipment

 

  4. 1400033420441 filed 10-21-14

  S.P. Caterpillar Financial Services Corporation

 

  Cltrl: Specified Equipment

 

6



--------------------------------------------------------------------------------

  5. 1400033420562 filed 10-21-14

  S.P. Caterpillar Financial Services Corporation

 

  Cltrl: Specified Equipment

 

  6. 1400033420683 filed 10-21-14

  S.P. Caterpillar Financial Services Corporation

 

  Cltrl: Specified Equipment

IOS/PCI, LLC

 

I. LOUISIANA

SECRETARY OF STATE

 

  A. UCC Financing Statements

 

  1. LA28-462441

  S.P.: De Lage Landen Financial Services, Inc.

 

  Cltrl.: Specified equipment

 

  2. LA28-463820

  S.P.: De Lage Landen Financial Services, Inc.

 

  Cltrl.: Specified equipment

 

  3. LA28-465846

  S.P.: De Lage Landen Financial Services, Inc.

 

  Cltrl.: Specified equipment

 

  4. LA28-471240

  S.P.: De Lage Landen Financial Services, Inc.

 

  Cltrl.: Specified equipment

 

  5. LA28-341516

  S.P.: Caterpillar Financial Services Corporation

 

  Cltrl.: Specified equipment

 

  6. LA17-1415936 filed 6-11-15

  S.P.: Patterson-UTI Drilling Company LLC

 

  Cltrl: Specified equipment

 

7



--------------------------------------------------------------------------------

OTHER LIENS

 

  1. Liens granted under Lease dated June 1, 2016 between Tubular Repair LLC, as
Landlord, and IOS/PCI, LLC, as Tenant, securing lease payments thereunder. As of
the First Amendment Closing Date, the Rental Rate under such Lease is $147,771
per year payable in advance at $34,101.00 per quarter.

L.B. FOSTER RAIL TECHNOLOGIES (UK) LIMITED

 

  1. Secured Party: National Westminster Bank

  Cltrl: Substantially all assets

L.B. FOSTER RAIL TECHNOLOGIES, CORP.

 

I. British Columbia Personal Property Filing Office

 

  1. Base Registration No. 624531G filed March 8, 2012

 

  S.P.: GE VFS Canada Limited Partnership

 

  Cltrl.: Leased photocopies and proceeds thereof.

 

8



--------------------------------------------------------------------------------

I. Québec Register Of Personal And Movable Real Rights

L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD.

Conventional Hypothec without Delivery

 

  Holder:   

LABROSSE DEVELOPMENTS INC.

1455 Sherbrooke Street West

Suite 200

Montreal, Québec H3G 1L2

     Grantor:   

PORTEC RAIL PRODUCTS LTD.

172 Brunswick Blvd.

Pointe-Claire, Québec H9R 5P9

     Amount:    $129, 478.00      Date of Execution:    August 3, 2009     
Registration No.:    09-0482019-0001      Date of Registration:    August 6,
2009      Expiration Date of Registration:    July 31, 2016      Description of
Property: (Our translation)    Universality of all movable property, present and
future, used directly or indirectly by the Grantor, with respect to the business
of the Grantor, including without limitation, all inventory, equipment,
accessories, furniture, leasehold improvement of any kind and all indemnities or
sums paid pursuant to contract or insurance policy thereto as well as the
universality of all claims presently owed or to be owed to the Holder.     
Comments:    N/A   

Rights under a Lease

 

  Lessor:   

HEWITT ÉQUIPEMENT LIMITÉE

5001 TransCanada Highway

Pointe-Claire Québec H9R 1B8

     Lessee:   

L.B. FOSTER TECHNOLOGIES FERROVIAIRES CANADA LTÉE

172 Brunswick Blvd.

Pointe Claire, Québec H9R 5P9

     Amount:    Not mentioned      Date of Execution:    April 7, 2014     
Registration No.:    14-0281602-0001      Date of Registration:    April 8, 2014
     Expiration Date of Registration:    April 7, 2019      Description of
Property:   

Leasing contract # CL-14137

Description of leased material: Chariot élévateur ( Caterpillar )

Model # 2CC4000

Serial no. # AT81F90017

Other Information: ID: 800173768

     Comments:    N/A   

 

9



--------------------------------------------------------------------------------

Rights under a Lease

 

  Lessor:   

HEWITT ÉQUIPEMENT LIMITÉE

5001 TransCanada Highway

Pointe-Claire Québec H9R 1B8

     Lessee:   

L.B. FOSTER TECHNOLOGIES FERROVIAIRES CANADA LTÉE

172 Brunswick Blvd.

Pointe Claire, Québec H9R 5P9

     Amount:    Not mentioned      Date of Execution:    December 8, 2014     
Registration No.:    14-1145290-0001      Date of Registration:    December 9,
2014      Expiration Date of Registration:    December 8, 2019      Description
of Property:   

Leasing contract # CL-14139

Description of leased material: Chariot élévateur( CAT )

Model # 2P6000

Sérial no. # AT13F40430

Other Information: ID: 800175782

     Comments:    N/A   

Rights under a Lease

 

  Lessor:   

HEWITT ÉQUIPEMENT LIMITÉE

5001 TransCanada Highway

Pointe-Claire Québec H9R 1B8

     Lessee:   

L.B. FOSTER TECHNOLOGIES FERROVIAIRES CANADA LTÉE

172 Brunswick Blvd.

Pointe Claire, Québec H9R 5P9

     Amount:    Not mentioned      Date of Execution:    June 25, 2015     
Registration No.:    15-0597421-0001      Date of Registration:    June 26, 2015
     Expiration Date of Registration:    June 22, 2019      Description of
Property:   

Leasing contract # CL-40006225 (term: 48 months) Description of leased material:
Chariot élévateur( CAT )

Model # 2CC4000

Sérial no. # AT81F90065

Other Information: ID: 800180160

     Comments:    N/A   

 

10



--------------------------------------------------------------------------------

L. B. Foster Company

Letters of Credit

As of May 31, 2016

Schedule 2.8.1

 

Outstanding Standby Letters of Credit

Beneficiary

 

Issuer

 

Issue Date

 

L/C Number

  Amount     Expiration Date    

Description

Liberty Mutual

  PNC Bank, NA   10/15/2002   S252222   $ 175,000.00        5/5/2017     
Security held for obligation to pay insurance deductibles

Sentry Insurance

  PNC Bank, NA   1/21/2004   S263691   $ 250,000.00        5/5/2017     
Security held for obligation to pay insurance deductibles

Total Outstanding Letters of Credit

        $ 425,000.00       

 



--------------------------------------------------------------------------------

L. B. Foster Company

Subsidiaries

Schedule 6.1.2

 

Entity Name

  

Jurisdiction of Organization

  

Equity Interest

CXT Incorporated

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster Ball Winch, Inc.

   Texas, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster Rail Technologies, Inc.

   West Virginia, USA    100% of shares of common stock owned by L. B. Foster
Company

Chemtec Energy Services, L.L.C.

   Texas, USA    100% of shares of common stock owned by L. B. Foster Company

Salient Systems, Inc.

   Ohio, USA    100% of shares of common stock owned by L. B. Foster Rail
Technologies, Inc.

IOS Holdings, Inc.

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

IOS Acquisitions, Inc.

   Delaware, USA    100% of shares of common stock owned by IOS Holdings, Inc.

James Clark Inspections, Inc.

   Texas, USA    100% of shares of common stock owned by IOS Acquisitions, Inc.

IOS / PCI, LLC

   Louisiana, USA    100% of shares of common stock owned by IOS Acquisitions,
Inc.

Castronics, LLC

   Delaware, USA    100% of shares of common stock owned by IOS Acquisitions,
Inc.

Mike’s Pipe Inspection, Inc.

   Kansas, USA    100% of shares of common stock owned by IOS Acquisitions, Inc.

OTI Operating, Inc.

   Oklahoma, USA    100% of shares of common stock owned by IOS Acquisitions,
Inc.

Coal Train Holdings, Inc.

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster International Holdings Company

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster Latin America Holdings Company

   Delaware, USA    100% of shares of common stock owned by L. B. Foster
International Holdings Company

L. B. Foster India Holdings Company

   Delaware, USA    100% of shares of common stock owned by L. B. Foster
International Holdings Company

L. B. Foster UK Ltd.

   United Kingdom    100% of shares of common stock owned by L. B. Foster
International Holdings Company

L. B. Foster Produtos Ferroviarios do Brasil Ltda.

   Brazil   
99.9999% of shares of common stock owned by L. B. Foster International Holdings Company;
.0001% of shares of common stock owned by L. B. Foster Latin America Holdings
Company

Portec Rail Nova Scotia Company

   Nova Scotia, Canada    100% of shares of common stock owned by L. B. Foster
Rail Technologies (UK) Ltd.

L. B. Foster Rail Technologies Canada Ltd.

   Quebec, Canada    100% of shares of common stock owned by Portec Rail Nova
Scotia Company

L. B. Foster Rail Technologies Corp.

   British Columbia, Canada    100% of shares of common stock owned by L. B.
Foster Rail Technologies Canada Ltd.

L. B. Foster Rail Technologies (UK) Limited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies, Inc.

Coronet Rail Limited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

L. B. Foster Kelsan Technologies (Europe) Unlimited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies Corp.

L. B. Foster GmbH

   Germany    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

TEW Holdings (2012) Limited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

TEW Holdings (2008) Limited

   United Kingdom    100% of shares of common stock owned by TEW Holdings (2012)
Limited

TEW Engineering Limited

   United Kingdom    100% of shares of common stock owned by TEW Holdings (2008)
Limited

Caliba Limited (Dormant)

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

TEW Control and Display Systems Limited (Dormant)

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

Netpractise Limited

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

TEW Plus, Ltd.

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

L. B. Foster Technologies (Beijing), Ltd.

   China    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

 



--------------------------------------------------------------------------------

L. B. Foster Company and Subsidiaries

Permitted Indebtedness

As of May 31, 2016

Schedule 8.2.1

 

    

Capital Leases

  Funded Capital Leases                  Lessee    Lessor    Description   
Balance  

L. B. Foster Company

   Canon    Cannon Printer in Pittsburgh, PA – IT Dept.      1,403.93   

L. B. Foster Company

   Canon    Cannon Printer in Pittsburgh, PA – Accounting      2,324.49   

L. B. Foster Company

   Canon    Cannon Printer in Pittsburgh, PA – Executive      3,138.40   

L. B. Foster Company

   Canon    Cannon Printer in Pittsburgh, PA – 2nd Floor      4,399.10   

L. B. Foster Company

   Canon    Cannon Printer in Pittsburgh, PA – Mailroom      4,659.08   

L. B. Foster Company

   Canon    Cannon Printer in Willis, TX – Ball Winch      4,642.01   

L. B. Foster Company

   Banc of America Leasing    Pettibone in Chowchila Yard      179,405.08   

L. B. Foster Company

   Canon    Canon Printer in Spokane, WA – CXT Incorporated      5,320.20   

L. B. Foster Company

   Canon    Canon Printer in Hillsboro, TX – CXT Incorporated      5,320.20   

L. B. Foster Company

   Canon    Canon Printer in Spokane, WA – CXT Ties      5,320.20   

L. B. Foster Company

   Canon    Canon Printer in Tucson, AZ – CXT Ties      5,320.20   

L. B. Foster Company

   Canon    Canon Printer in Union City, CA      6,536.45   

L. B. Foster Company

   Canon    Canon Printer in Waverly, WV – Carr Concrete      6,159.22   

L. B. Foster Company

   Canon    Canon Printer in Birmingham, AL      7,792.43   

L. B. Foster Company

   Canon    Canon Printer in Houston, TX Sales Office      3,922.82   

L. B. Foster Company

   Banc of America Leasing    Roll Former Equipment at Bedford Plant     
1,860,998.08   

L. B. Foster Company

   Canon    Canon Printer in Suwanee, GA      7,932.59   

L. B. Foster Company

   Canon    Canon Printer in Chicago, IL      6,204.57   

L. B. Foster Company

   Canon    Canon Printer in Niles, OH      6,705.31   

L. B. Foster Company

   Canon    Canon Printer at Pueblo, CO Plant      6,025.92   

L. B. Foster Company

   Canon    Canon Printer at Bedford, PA Plant      7,364.19   

L. B. Foster Company

   Canon    Canon Printers at Pittsburgh Headquarters      38,479.72   

L. B. Foster Company

   Canon    Canon Printer in Orlando, FL      4,253.97   

L. B. Foster Company

   Canon    Canon Printer in Petersburg, VA      14,339.92   

IOS Holdings, Inc.

   Canon    Six Canon Printers located in TX and OH      59,430.55   

Total Funded Capital Leases

         $ 2,257,399        

Notes Payable

  Borrower    Lender    Description    Balance  

L. B. Foster Company

   SAP    Financing of new ERP system with software company    $ 890,251        

Other

  Debtor    Obligee / Lender    Description       

L. B. Foster Rail Technologies (UK) Ltd.

   National Westminster Bank Plc.   
Credit Facility permitting borrowings up to £1,500,000 British Pounds Sterling
   $ 0.00 * 

Total Funded Indebtedness

         $ 3,147,650   

 

* Maximum principal £1,500,000 which converts to $2,209,456 USD assuming that $1
USD = £ .6789 GBP and that credit facility is fully drawn. No drawn funds as of
schedule date.

 



--------------------------------------------------------------------------------

L. B. Foster Company

Guaranties

Schedule 8.2.3

 

Guarantee in favor of:   

National Westminster Bank

Commercial Banking Department

Wrexham, Wales, United Kingdom

Purpose of Guarantee:    To secure maximum £1,500,000 British Pound Sterling
revolving credit facility for the benefit of L. B. Foster Rail Technologies (UK)
Ltd., a wholly-owned subsidiary of L. B. Foster Rail Technologies, Inc. Current
balance of facility is £0.00.     Guarantee in favor of:   

Deutsche Bank, AG

Including all Branches

Purpose of Guarantee:        To secure corporate purchasing card and travel and
entertainment card spending under credit card program established at Deutsche to
support L. B. Foster GmbH, L. B. Foster’s German subsidiary. Maximum value of
Guarantee is €50,000 EUR



--------------------------------------------------------------------------------

L. B. Foster Company and Subsidiaries

Investments

As of May 31, 2016

Schedule 8.2.4

 

Nature of Investment

  

Description

  

Date

   Total Invested
(USD)*  

Joint Venture

   45% ownership in L. B. Pipe and Coupling, LLC – Manufacturer of couplings
used to connect steel tubular products. Other owners include Lally Pipe (45%)
and James Legg (10%) who manages the operation.    June 2009    $ 3,000,000.00
  

Joint Venture

   Through L. B. Foster Company’s domestic holding company subsidiary, L. B.
Foster India Holdings Company, made investment in 49% ownership of Nagory Foster
Private Limited, a joint venture which will expand the Company’s ability to sell
rail products into India. The remaining 51% ownership is shared by Ankit and
Alok Nagory who are Indian nationals.    August 2014    $ 81,666.67   

Capitalization of Foreign

Subsidiary – Brazil

   Established L. B. Foster Produtos Ferroviarios do Brasil, Ltda. through L. B.
Foster Company’s domestic holding company subsidiary, L. B. Foster International
Holdings Company in order to establish a local presence in the Brazilian market
to sell rail products.   

August 2014 and

February 2015

   $ 2,000,000.00   

Investment in L. B. Foster Rail

Technologies UK, Ltd. in order to

transact European acquisitions

   The Canadian Borrowers transferred $29,281,985 Canadian dollars and
$9,484,206.26 US dollars to Portec Rail Nova Scotia Company ; Portec Rail Nova
Scotia Company, transferred those funds to L. B. Foster Rail Technologies UK
Ltd. which in turn purchased TEW Holdings (2012) Limited (January 2015); Excess
funds remain with L. B. Foster Rail Technologies UK Ltd. to accommodate future
transactions    November 2014    $ 32,339,330.36   

Capitalization of Foreign

Subsidiary – China

   Established L. B. Foster Technologies (Beijing) Ltd. through UK subsidiary L.
B. Foster Rail Technologies UK, Ltd. in order to establish a local presence in
the Chinese market to sell rail products.    Q3 2016    $ 2,100,000.00   

Loan to L. B. Pipe and Coupling,

LLC Joint Venture

   Entered into a Loan Agreement whereby L. B. Foster Company agreed to loan up
to $750,000 US Dollars to L. B. Pipe and Coupling, LLC which is a joint venture
in which the Company owns 45%. The Loan Agreement will expire on December 16,
2016. The loan balance as of May 31, 2016 is $575,000.    March 2016    $
750,000.00   

 

* Total Invested (USD) assumes a Canadian dollar exchange rate of $1.2447 CAD =
$1.00 USD as quoted by PNC Bank as of February 20,2015

 



--------------------------------------------------------------------------------

L. B. Foster Company

Subsidiaries, Partnerships, Joint Ventures

Schedule 8.2.9

 

Subsidiaries

   Jurisdiction of Organization   

Equity Interest

CXT Incorporated

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster Ball Winch, Inc.

   Texas, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster Rail Technologies, Inc.

   West Virginia, USA    100% of shares of common stock owned by L. B. Foster
Company

Chemtec Energy Services, L.L.C.

   Texas, USA    100% of shares of common stock owned by L. B. Foster Company

Salient Systems, Inc.

   Ohio, USA    100% of shares of common stock owned by L. B. Foster Rail
Technologies, Inc.

IOS Holdings, Inc.

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

IOS Acquisitions, Inc.

   Delaware, USA    100% of shares of common stock owned by IOS Holdings, Inc.

James Clark Inspections, Inc.

   Texas, USA    100% of shares of common stock owned by IOS Acquisitions, Inc.

IOS / PCI, LLC

   Louisiana, USA    100% of shares of common stock owned by IOS Acquisitions,
Inc.

Castronics, LLC

   Delaware, USA    100% of shares of common stock owned by IOS Acquisitions,
Inc.

Mike’s Pipe Inspection Inc.

   Kansas, USA    100% of shares of common stock owned by IOS Acquisitions, Inc.

OTI Operating, Inc.

   Oklahoma, USA    100% of shares of common stock owned by IOS Acquisitions,
Inc.

Coal Train Holdings, Inc.

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster International Holdings Company

   Delaware, USA    100% of shares of common stock owned by L. B. Foster Company

L. B. Foster Latin America Holdings Company

   Delaware, USA    100% of shares of common stock owned by L. B. Foster
International Holdings Company

L. B. Foster India Holdings Company

   Delaware, USA    100% of shares of common stock owned by L. B. Foster
International Holdings Company

L. B. Foster UK Ltd.

   United Kingdom    100% of shares of common stock owned by L. B. Foster
International Holdings Company

L. B. Foster Produtos Ferroviarios do Brasil Ltda.

   Brazil   
99.9999% of shares of common stock owned by L. B. Foster International Holdings Company;
.0001% of shares of common stock owned by L. B. Foster Latin America Holdings
Company

Portec Rail Nova Scotia Company

   Nova Scotia, Canada    100% of shares of common stock owned by L. B. Foster
Rail Technologies (UK) Ltd.

L. B. Foster Rail Technologies Canada Ltd.

   Quebec, Canada    100% of shares of common stock owned by Portec Rail Nova
Scotia Company

L. B. Foster Rail Technologies Corp.

   British Columbia, Canada    100% of shares of common stock owned by L. B.
Foster Rail Technologies Canada Ltd.

L. B. Foster Rail Technologies (UK) Limited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies, Inc.

Coronet Rail Limited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

L. B. Foster Kelsan Technologies (Europe) Unlimited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies Corp.

L. B. Foster GmbH

   Germany    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

TEW Holdings (2012) Limited

   United Kingdom    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

TEW Holdings (2008) Limited

   United Kingdom    100% of shares of common stock owned by TEW Holdings (2012)
Limited

TEW Engineering Limited

   United Kingdom    100% of shares of common stock owned by TEW Holdings (2008)
Limited

Caliba Limited (Dormant)

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

TEW Control and Display Systems Limited (Dormant)

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

Netpractise Limited

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

TEW Plus, Ltd.

   United Kingdom    100% of shares of common stock owned by TEW Engineering
Limited

L. B. Foster Technologies (Beijing), Ltd.

   China    100% of shares of common stock owned by L. B. Foster Rail
Technologies (UK) Ltd.

Joint Ventures

   Jurisdiction of Organization   

Equity Interest

L. B. Pipe and Coupling Products LLC

   Delaware, USA   

45% stock ownership held by L. B. Foster Company

45% stock ownership held by Lally Pipe & Tube

10% stock ownership held by James Legg

Nagory Foster Private Limited

   India   

49% stock ownership held by L. B. Foster India Holdings Company

51% stock ownership held by Ankit and Alok Nagory

 



--------------------------------------------------------------------------------

Exhibit B to First Amendment

Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

This Certificate is delivered pursuant to Section 8.3.3 of that certain Second
Amended and Restated Credit Agreement dated as of March 13, 2015 by and among
L.B. FOSTER COMPANY, a Pennsylvania corporation (the “Company”), the other
Borrowers now or hereafter party thereto, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto (the “Lenders”), and PNC
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement, dated June 29, 2016 by and among the
Company, the other Borrowers party thereto, the Guarantors party thereto, the
Lenders and the Administrative Agent ( as the same may be further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.

The undersigned officer, David J. Russo, the Chief Financial Officer of the
Company, in such capacity does hereby certify on behalf of the Company and other
Borrowers as of the closing date of the First Amendment to the Second Amended
and Restated Credit Agreement, June 29,2016 (the “Report Date”), as follows:1

 

(1)     Maximum Leverage Ratio (Section 8.2.13). As of the Report Date, the
ratio of Consolidated Total Net Indebtedness to Consolidated EBITDA is 2.76 to
1.00 for the four (4) fiscal quarters then ending, which does not exceed the
permitted ratio set forth below for the applicable period:

 

Fiscal quarter end date

   Maximum Leverage
Ratio  

June 30, 2016 and September 30, 2016

     4.75 to 1.00   

December 31, 2016

     4.50 to 1.00   

March 31, 2017

     4.25 to 1.00   

June 30, 2017

     4.00 to 1.00   

September 30, 2017

     3.75 to 1.00   

December 31, 2017

     3.50 to 1.00   

March 31, 2018 and all fiscal quarters ending thereafter

     3.25 to 1.00   

 

1  See Credit Agreement for full provisions relating to all financial covenants.



--------------------------------------------------------------------------------

The calculations for the Leverage Ratio are as follows:

 

    (A)     Consolidated Total Net Indebtedness with respect to the Company and
its Subsidiaries, as of the Report Date, calculated as follows (without
duplication):               Indebtedness of the Company and its Subsidiaries
(excluding the indebtedness described in Section (iv) of the definition of
Indebtedness) as of such date determined and consolidated in accordance with
GAAP, as follows:                     —  

        (i)        

indebtedness for borrowed money as of             

June 28, 2016

          $163,186           (ii)     amounts raised under or liabilities in
respect of any note purchase or acceptance credit facility     $0          
(iii)     reimbursement obligations (contingent or otherwise) under any letter
of credit agreement as of June 29, 2016     $425           (iv)     any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than sixty (60) days
past due) as of May 31, 2016     $3,148           (v)     any Guaranty of
Indebtedness for borrowed money     $0  

 

40



--------------------------------------------------------------------------------

        (vi)      

the sum of Items 1(A)(i) through 1(A)(v) equals

the Indebtedness of the Company and its Subsidiaries (excluding the indebtedness
described in Section (iv) of the definition of Indebtedness)

              $166,759           (vii)     Cash on Hand in excess of $15,000,000
which is held by the Company or its Subsidiaries as of May 31, 2016     $20,016
          (viii)     Item 1(A)(vi) minus Item 1(A)(vii) equals Consolidated
Total Net Indebtedness     $146,743  

 

    (B)     Consolidated EBITDA of the Company and its          Subsidiaries,
calculated as follows:                           —  

 

        (i)         net income           $(51,367)           (ii)    
depreciation     $15,551           (iii)     amortization     $13,354          
(iv)     interest expense     $4,944           (v)     income tax expense    
($9,829)           (vi)     non-cash expenses in connection with the Borrowers’
employee equity and long-term incentive compensation plans     $599          
(vii)     reasonable transaction costs and expenses related to Permitted
Acquisitions in an aggregate amount not to exceed $2,500,000 applied by the
Borrowers in the period that any such Permitted Acquisition occurred     $321  
        (viii)    

expenses and fees incurred during such period    

in connection with the IOS Transaction and the acquisition and integration of
Chemtec Energy Services, L.L.C. (including legal, accounting, auditing and
consulting expenses) in an aggregate amount not to exceed $2,000,000

    $602  

 

41



--------------------------------------------------------------------------------

        (ix)      

any other non-cash charges, non-cash expenses  

or non-cash losses of the Company or any of its consolidated Subsidiaries
(including but not limited to costs recognized related to an acquisition
purchase price allocation to tangible or intangible assets not classified as
depreciation or amortization); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses shall be subtracted from consolidated net income in
calculating Consolidated EBITDA in the period when such payments are made

             $79,082           (x)     the sum of Items 1(B)(i) through
Item 1(B)(ix)     $53,257           (xi)     non-cash credits to net income, in
each case of the Company and its Subsidiaries (including but not limited to
benefits recognized related to an acquisition purchase price allocation to
tangible or intangible assets not classified as depreciation or amortization)
for such period determined and consolidated in accordance with GAAP     $0      
    (xii)     Item 1(B)(x) minus Item 1(B)(xi) equals Consolidated EBITDA    
$53,257  

 

    (C)    

Item 1(A)(viii) divided by Item 1(B)(xii) equals the          

Leverage Ratio

    2.76 to 1.00  

 

(2)    

Minimum Interest Coverage Ratio (Section 8.2.14). As of the Report Date, the
ratio of Consolidated EBITDA less capital expenditures of the Company and its
Subsidiaries to consolidated interest expense of the Company and its
Subsidiaries, calculated as of the end of each fiscal quarter for the four
quarters then ended, is 8.03 which ratio is greater than or equal to 3.00 to
1.00.

 

The calculations for the Interest Coverage Ratio are as follows:

 

    (A)    

Consolidated EBITDA for the Company and its              

Consolidated Subsidiaries as set forth in Item 1(B)(xii) above

                $53,257       (B)     capital expenditures of the Company and
its Subsidiaries     $13,572       (C)     Item 2(A) minus Item 2(B)     $39,685
 

 

42



--------------------------------------------------------------------------------

    (D)     consolidated interest expense of the Company and its Subsidiaries  
          $4,944       (E)    
Item 2(C) divided by Item 2(D) equals the Interest Coverage Ratio    
8.03 to 1.00  

 

(3)     Disposition of Assets or Subsidiaries. (Section 8.2.7(iv)). [To be
completed for each Compliance Certificate delivered concurrently with the annual
financial statements delivered pursuant to section 8.3.2 [Annual Financial
Statements] of the Credit Agreement.] The Carryover Amount to be carried forward
to the next succeeding fiscal year following the Report Date is $15,000,000,
which amount does not exceed $15,000,000.

 

    (A)    

Annual Distribution Basket for the current fiscal year

ending on the Report Date

            $25,000       (B)     amount carried forward from the immediately
preceding fiscal year     $15,000       (C)     Item 3(A) plus Item 3(B)    
$40,000       (D)     amount of sales, transfers, leases or other dispositions
incurred pursuant to clause (iv) of Section 8.2.7 in the fiscal year ending on
the Report Date     $970       (E)     Item 3(C) minus Item 3(D) equals the
Carryover Amount for the fiscal year following the Report Date, which amount
does not exceed $15,000,000     $15,000  

 

(4)     Representations, Warranties and Covenants. The Borrowers are in
compliance with, and have at all times complied with, the provisions of the
Credit Agreement. The representations and warranties contained in Article 6 of
the Credit Agreement and in the other Loan Documents are true and correct on and
as of the date of this certificate (except to the extent such representations
and warranties refer to an earlier date, as of such earlier date) with the same
effect as though such representations and warranties had been made on the date
hereof, and the Borrowers have performed and complied with all covenants and
conditions thereof. (5)     Event of Default or Potential Default. No Event of
Default or Potential Default exists as of the date hereof.

[SIGNATURE PAGE FOLLOWS]

 

43



--------------------------------------------------------------------------------

[SIGNATURE PAGE - QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this 29th day
of June 2016.

 

COMPANY (ON BEHALF OF ITSELF AND THE OTHER BORROWERS):

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:   /s/ Robert P. Bauer

Name:   Robert P. Bauer

Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit C to First Amendment

Closing Agenda

PRELIMINARY CLOSING AGENDA

This Preliminary Closing Agenda contains the documents to be delivered in
connection with a first amendment to Second Amended and Restated Credit
Agreement by and among L.B. FOSTER COMPANY, a Pennsylvania corporation (the
“Company”), CXT INCORPORATED, a Delaware corporation (“CXT”), SALIENT SYSTEMS,
INC., an Ohio corporation (“Salient Systems”), L.B. FOSTER RAIL TECHNOLOGIES,
INC., a West Virginia corporation (“Rail Technologies, Inc.”), L.B. FOSTER RAIL
TECHNOLOGIES CANADA LTD., a corporation incorporated under the laws of Canada
(“Rail Technologies Canada”) and L.B. FOSTER RAIL TECHNOLOGIES, CORP., a
corporation amalgamated under the laws of Canada (“Rail Technologies, Corp.” and
together with the Company, CXT, Salient Systems, Rail Technologies, Inc., Rail
Technologies Canada, and the other entities that join the Credit Agreement as a
borrower from time to time, collectively referred to as the “Borrowers”),
L.B. FOSTER BALL WINCH, INC., a Texas corporation (“Ball Winch”), CHEMTEC ENERGY
SERVICES, L.L.C., a Texas limited liability company (“Chemtec”), IOS HOLDINGS,
INC., a Delaware corporation (“IOS Holdings”), the other Guarantors from time to
time a party thereto (together with Ball Winch, Chemtec, and IOS Holdings, the
“Guarantors,” and together with the Borrowers, the “Loan Parties”), the lenders
from time to time a party thereto (the “Lenders”) and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as the administrative agent for the Lenders under
the Credit Agreement (in such capacity, the “ Agent”).

 

No.

    

LOAN DOCUMENTS

   Responsible
Party        1.       First Amendment to Second Amended and Restated Credit
Agreement (the “First Amendment”), by and among the Loan Parties, the Lenders
and the Agent.    Agent       - Exhibit 8.3.3 – Acquisition Compliance
Certificate    Agent      2.       Schedules to the Credit Agreement:         
(a) Schedule 1.1(A) – Pricing Grid.    Agent       (b) Schedule 1.1(B) –
Commitments of Lenders, Etc.    Agent       (c) Schedule 1.1(P) – Permitted
Liens    Loan Parties       (d) Schedule 2.8.1 – Letters of Credit    Loan
Parties       (e) Schedule 6.1.2 – Subsidiaries    Loan Parties   

 

19



--------------------------------------------------------------------------------

   (f) Schedule 8.2.1 – Permitted Indebtedness    Loan Parties       (g)
Schedule 8.2.3 – Guaranties    Loan Parties       (h) Schedule 8.2.4 –
Investments    Loan Parties       (i) Schedule 8.2.9 – Subsidiaries,
Partnerships and Joint Ventures    Loan Parties      3.       Security
Agreement, made by the Domestic Loan Parties for the benefit of the Agent (the
“Security Agreement”).    Agent      4.       Exhibits to Security Agreement.   
Loan Parties      

(a) Chief Executive Offices.

(b) Permitted Locations.

(c) Organizational Information.

(d) Deposit Accounts.

        5.       Pledge Agreement, made by the Domestic Loan Parties for the
benefit of the Agent (the “Pledge Agreement”).    Agent      6.       Exhibit to
Pledge Agreement – Domestic Loan Parties’ Equity Interests.    Loan Parties     
7.       Deposit Account Control Agreements.    Agent    Post-Closing   8.      
UCC-1 Financing Statements with respect to the Security Agreement and the Pledge
Agreement.    Agent      

ORGANIZATIONAL DOCUMENTS

 

Company

     9.       Good Standing Certificates of the Company from the Secretary of
State of the Commonwealth of Pennsylvania, and each jurisdiction in which it is
registered to do business as a foreign corporation.      10.       Certificate
of Secretary as to (i) resolutions of its Board of Directors authorizing the
Borrower to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Incorporation or
Bylaws.   

 

20



--------------------------------------------------------------------------------

   CXT         11.       Good Standing Certificates of CXT from the Secretary of
State of the State of Delaware, and each jurisdiction in which it is registered
to do business as a foreign corporation.         12.       Certificate of
Secretary of CXT as to (i) resolutions of its Board of Directors authorizing the
Borrower to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Incorporation or
Bylaws.          Salient Systems         13.       Good Standing Certificates of
Salient Systems from the Secretary of State of the State of Ohio, and each
jurisdiction in which it is registered to do business as a foreign corporation.
        14.       Certificate of the Secretary as to (i) resolutions of its
Board of Directors authorizing the Borrower to enter into the Second Amendment
and all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Incorporation or Bylaws.          Rail Technologies, Inc.        
15.       Good Standing Certificates of Rail Technologies, Inc. from the
Secretary of State of the State of West Virginia, and each jurisdiction in which
it is registered to do business as a foreign corporation.         16.      
Certificate of the Secretary as to (i) resolutions of its Board of Directors
authorizing the Borrower to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Incorporation or Bylaws.          Rail Technologies Canada         17.      
Good Standing Certificates of Rail Technologies Canada from the Director of the
Consumer and Corporate Affairs Canada, and each jurisdiction in which it is
registered to do business as a foreign company, if any.         18.      
Closing Certificate of the Secretary as to (i) good standing, (ii) no change to
Articles of Amalgamation, Certificate of Amalgamation and Bylaws,
(iii) directors’ resolutions, and (iv) incumbency of directors and officers.   
  

 

21



--------------------------------------------------------------------------------

   Rail Technologies, Corp.      19.       Good Standing Certificates of Rail
Technologies, Corp. from the Director of the Consumer and Corporate Affairs
Canada, and each jurisdiction in which it is registered to do business as a
foreign company, if any.      20.       Closing Certificate of the Secretary as
to (i) good standing, (ii) no change to Articles of Amalgamation, Certificate of
Amalgamation and Bylaws, (iii) directors’ resolutions, and (iv) incumbency of
directors and officers.       Ball Winch      21.       Good Standing
Certificates of Ball Winch from the Secretary of State of the State of Texas,
and each jurisdiction in which it is registered to do business as a foreign
corporation.      22.       Certificate of the Secretary of Ball Winch as to
(i) resolutions of its Board of Directors authorizing the Borrower to enter into
the Second Amendment and all related documents, (ii) incumbency, and (iii) no
amendments to its Certificate of Incorporation or Bylaws.       Chemtec      23.
      Good Standing Certificates of Chemtec from the Secretary of State of the
State of Texas, and each jurisdiction in which it is registered to do business
as a foreign limited liability company.      24.       Certificate of the
Secretary of Chemtec as to (i) no amendments to its Articles of Organization and
Operating Agreement except as set forth on Exhibit (and including copy of
Certificate of Filing and the Amendment) (ii) resolutions duly adopted by the
Members of Chemtec, (iii) certificates of continued existence and good standing,
and (iv) incumbency.       IOS Holdings      25.       Good Standing
Certificates of IOS Holdings from the Secretary of State of the State of
Delaware, and each jurisdiction in which it is registered to do business as a
foreign corporation.      26.       Certificate of the Secretary of IOS Holdings
as to (i) no amendments to it Articles of Incorporation and Bylaws
(ii) resolutions duly adopted by the Board of Directors of IOS Holdings,
(iii) certificates of continued existence and good standing, and
(iv) incumbency.   

 

22



--------------------------------------------------------------------------------

   IOS Acquisitions      27.       Good Standing Certificates of IOS
Acquisitions from the Secretary of State of the State of Delaware, and each
jurisdiction in which it is registered to do business as a foreign corporation.
        28.       Certificate of the Secretary of IOS Acquisitions as to
(i) Articles of Incorporation and Bylaws, (ii) corporate resolutions duly
adopted by the Board of Directors of IOS Acquisitions, (iii) certificates of
continued existence and good standing, and (iv) incumbency.       JC Inspections
     29.       Good Standing Certificates of JC Inspections from the Secretary
of State of the State of Texas, and each jurisdiction in which it is registered
to do business as a foreign corporation.      30.       Certificate of the
Secretary of JC Inspections as to (i) Articles of Incorporation and Bylaws,
(ii) corporate resolutions duly adopted by the Board of Directors of
JC Inspections, (iii) certificates of continued existence and good standing, and
(iv) incumbency.       IOS/PCI      31.       Good Standing Certificates of IOS
/ PCI from the Secretary of State of the State of Louisiana, and each
jurisdiction in which it is registered to do business as a foreign limited
liability company.      32.       Certificate of the Secretary of IOS / PCI as
to (i) Articles of Organization and Operating Agreement (ii) resolutions duly
adopted by the Members of IOS / PCI, (iii) certificates of continued existence
and good standing, and (iv) incumbency.       Castronics      33.       Good
Standing Certificates of Castronics from the Secretary of State of the State of
Delaware, and each jurisdiction in which it is registered to do business as a
foreign limited liability company.      34.       Certificate of the Secretary
of Castronics as to (i) Articles of Organization and Operating Agreement (ii)
resolutions duly adopted by the Members of Castronics, (iii) certificates of
continued existence and good standing, and (iv) incumbency.   

 

23



--------------------------------------------------------------------------------

   Mike’s Pipe Inspection, Inc.      35.       Good Standing Certificates of
Mike’s Pipe Inspection from the Secretary of State of the State of Kansas, and
each jurisdiction in which it is registered to do business as a foreign
corporation.      36.       Certificate of the Secretary of Mike’s Pipe
Inspection as to (i) Articles of Incorporation and Bylaws, (ii) corporate
resolutions duly adopted by the Board of Directors of Mike’s Pipe Inspection,
(iii) certificates of continued existence and good standing, and (iv)
incumbency.       OTI Operating, Inc.      37.       Good Standing Certificates
of OTI Operating from the Secretary of State of the State of Oklahoma, and each
jurisdiction in which it is registered to do business as a foreign corporation.
     38.       Certificate of the Secretary of OTI Operating as to (i) Articles
of Incorporation and Bylaws, (ii) corporate resolutions duly adopted by the
Board of Directors of OTI Operating, (iii) certificates of continued existence
and good standing, and (iv) incumbency.       RELATED DOCUMENTS AND DELIVERIES
        39.       Lien searches of each Domestic Loan Party acceptable to the
Agent.    Agent      40.       Fully-executed copy of all UCC-3 Termination
Statements and any other releases that may be necessary to satisfy any and all
existing liens on the assets of the Domestic Loan Parties or disclosed by the
Lien Searches which are not permitted pursuant to the terms of the Credit
Agreement, if any (including, payoff letters, if applicable), all in form and
substance satisfactory to the Agent.    Loan Parties /
Agent   

 

24



--------------------------------------------------------------------------------

  41.       Opinions of Counsel to the Loan Parties, in form and substance
satisfactory to the Agent and the Lenders.    Loan Parties       (a) K&L Gates –
Pennsylvania, Ohio, Delaware and Texas          (b) Schrader Byrd & Companion,
PLLC – West Virginia          (c) Babineaux, Poche, Anthony & Slavich –
Louisiana         Post-Closing       (d) Martin Pringle – Kansas          (e)
Newton O’Connor Turner & Ketchum – Oklahoma          (f) Buckingham, Doolittle &
Burroughs, LLP – Ohio          (g) Gowlings – Canada         42.       Officer’s
Certificate of each Loan Party, as of the closing date, regarding no material
adverse change, the accuracy of representations and warranties, compliance with
covenants, no defaults, etc.    Loan Parties      43.       Original
stock/membership interests certificates of the applicable issuer to the
applicable equityholder along with transfer powers in blank with respect thereto
in connection with the Pledge Agreement.    Loan Parties      44.      
Certificate(s) of Hazard and Liability Insurance of the Domestic Loan Parties in
accordance with the terms of the Credit Agreement (as amended by the First
Amendment), along with endorsements naming the Agent as additional insured and
lender loss payee.    Loan Parties      45.       Closing Date Compliance
Certificate.    Loan Parties      46.       Amendment Fee Letter.   
Agent / Loan
Parties      47.       Side Letter.    Agent / Loan
Parties   

 

25



--------------------------------------------------------------------------------

Exhibit 1.1(P) – Form of Pledge Agreement

PLEDGE AGREEMENT

This Pledge Agreement (this “Pledge Agreement”), dated the          day of June,
2016, is made by each of the entities listed on the signature page hereto, and
each other Person that, after the date hereof, becomes bound hereby from time to
time by joinder, assumption or otherwise (such entities listed on the signature
page hereto and such other Persons are, individually a “Pledgor” and
collectively the “Pledgors”), in favor of PNC Bank, National Association
(“PNC”), as administrative agent for the Lenders (as hereinafter defined) (PNC,
in such capacity, together with its successors and assigns, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors, the other borrowers party thereto, the Lenders (as
defined therein) party thereto from time to time and Administrative Agent have
entered into that certain Second Amended and Restated Credit Agreement, dated
March 13, 2015, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement, dated of even date herewith, by and among the
Pledgors, the other borrowers party thereto, the Lenders and the Administrative
Agent (as may be further amended, restated, modified and/or otherwise
supplemented from time to time, the “Credit Agreement”), which is incorporated
herein by reference thereto, pursuant to which the parties thereto agreed, among
other things, that Lenders shall extend credit to the Borrowers (as defined in
the Credit Agreement) as set forth in the Credit Agreement; and

WHEREAS, Lenders have required, as a condition to their making the Loans
pursuant to the Credit Agreement, that each Pledgor create a security interest
in and pledge all of its issued and outstanding partnership interests,
membership interests, limited liability company interests or shares of capital
stock, as applicable, of the companies listed on Exhibit A attached hereto to
Administrative Agent (for its benefit and for the benefit of Lenders) under the
terms and conditions set forth herein; and

WHEREAS, in consideration of the Obligations, each Pledgor has agreed to create
such a security interest and pledge all of its issued and outstanding
partnership interests, membership interests, limited liability company interests
or shares of capital stock, as applicable, of the companies listed on Exhibit A
attached hereto to Administrative Agent (for its benefit and for the benefit of
Lenders) under the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to make the Loans pursuant to the Credit Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby agrees with Administrative Agent as follows:

2. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have such defined meanings when used herein, and, for purposes
of this Pledge Agreement, the rules of construction set forth in Section 1.2 of
the Credit Agreement shall apply as if fully set forth herein, mutatis mutandis.

 

26



--------------------------------------------------------------------------------

3. Pledge. As collateral security for the prompt and complete payment of all
Obligations, each Pledgor hereby pledges to Administrative Agent (for its
benefit and for the benefit of Lenders) its right, title and interest in and to
all of the issued and outstanding capital stock, limited liability company
interests, membership interests, partnership interests, other equity interests
and any and all other investment property which such Pledgor now holds or
hereafter acquires in the issuers as listed on Exhibit A attached hereto and
made a part hereof (which Exhibit shall be and shall be deemed to be updated
(i) upon the issuance by any such issuer of any additional capital stock,
limited liability company interests, membership interests, partnership interests
or equity interests now or hereinafter acquired and (ii) in accordance with
Section 14) (the “Pledged Interests”), and hereby grants to Administrative Agent
a Prior Security Interest on its right, title and interest in and to the Pledged
Interests, the interest thereon and all products, proceeds, substitutions,
additions, dividends and other distributions (subject to the terms of the Credit
Agreement) in respect thereof, and all books, records, and papers relating to
the foregoing (all of which are referred to herein as the “Collateral”). The
membership interest certificates, limited liability company interest
certificates, partnership interest certificates or capital stock certificates
collectively representing all of the Pledged Interests now or hereinafter
acquired, together with a transfer power in substantially the form of Exhibit B
hereto with respect to each such membership interest certificate, limited
liability company interest certificate, partnership interest certificate or
capital stock certificate duly signed in blank by each Pledgor, as transferor,
shall be delivered by each Pledgor to Administrative Agent (for its benefit and
for the benefit of Lenders) contemporaneously with the execution of this Pledge
Agreement and promptly following any acquisition of additional membership
interests, limited liability company interests, partnership interests or shares
of capital stock by each Pledgor that is represented by a new membership
interest certificate, limited liability company interest certificate,
partnership interest certificate or stock certificate.

4. Rights of Pledgors. Prior to the occurrence of an Event of Default under the
Credit Agreement, each Pledgor shall have all voting and other rights, powers,
privileges and preferences pertaining to the Collateral, subject to the terms of
this Pledge Agreement, and Administrative Agent (for its benefit and for the
benefit of Lenders) shall not be entitled to any of such rights by reason of its
possession of the Pledged Interests.

5. Covenants of Pledgors. Each Pledgor agrees that it will not (i) sell, assign
(by operation of law or otherwise) transfer, exchange or otherwise dispose of,
or grant any option with respect to, any of the Collateral, in each case except
as provided for in the Credit Agreement, (ii) create or permit to exist any Lien
or option upon or with respect to any of the Collateral, except for the Lien
under this Pledge Agreement and Permitted Liens, (iii) file any affidavit for
replacement of lost membership interest certificates, limited liability company
interest certificates, partnership interest certificates or capital stock, if
applicable or (iv) vote the Collateral in favor of or consent to any resolution
which might result in any restrictions upon the sale, transfer or disposition of
the Collateral. Each Pledgor further agrees that it will take all actions
necessary to cause the issuers listed on the Exhibits hereto not to issue any
membership interests, limited liability company interests, partnership
interests, capital stock or other securities in addition to or in substitution
for the Collateral or exercise any right with respect to the Collateral which
would adversely affect Administrative Agent’s rights in the Collateral. Each
Pledgor further agrees to execute all such instruments, documents, and papers,
and will do all such acts as Administrative Agent may request from time to time
to carry into effect the

 

27



--------------------------------------------------------------------------------

provisions and intent of this Pledge Agreement, including, without limitation,
the execution of stop transfer orders, transfer powers and other instruments of
assignment executed in blank, and will do all such other acts as Administrative
Agent may request with respect to the perfection and protection of the Prior
Security Interest granted herein and the assignment effected hereby. Each
Pledgor shall, in accordance with Section 12.15 of the Credit Agreement and
Section 2 of this Pledge Agreement, deliver to Administrative Agent original
membership interest certificates, limited liability company interest
certificates, partnership interest certificates or stock certificates evidencing
all of the Pledged Interests (and appropriate transfer powers duly signed in
blank by Pledgor with respect thereto). As of the time when the respective
membership interests, limited liability company interests or partnership
interests comprising the Pledged Interests are certificated, each Pledgor shall
(i) have caused any membership interest, limited liability company interest or
partnership interest comprising the Pledged Interests to become a “security”
within the meaning of, and to be governed by, Article 8 of the Uniform
Commercial Code as in effect in the jurisdiction of formation and each other
applicable jurisdiction and (ii) deliver evidence to Administrative Agent, in
form and substance reasonably satisfactory to Agent, of the completion of the
actions required by clause (i) above. Once any Pledgor has established that a
Pledged Interest is governed by Article 8, such Pledgor agrees that it shall
not, and shall not permit any other Person to cause such Pledged Interest to
“opt-out” of Article 8 without the prior written consent of Administrative
Agent.

6. Release of Collateral. Subject to any sale or other disposition by
Administrative Agent of the Collateral in accordance with the terms under
Section 7, upon the earlier of the Release Date or satisfaction of all
obligations under the Loan Documents and expiration of all Lender Provided
Interest Rate Hedges, Lender Provided Foreign Currency Hedges, Lender Provided
Commodity Hedges and Other Financial Services Obligations, this Pledge Agreement
shall terminate and Administrative Agent shall promptly file, if applicable,
UCC-3 financing statements to release the Liens granted hereunder and the
certificates, transfer powers and any other Collateral in the possession of the
Administrative Agent shall be returned to each Pledgor.

7. Rights of Administrative Agent. If an Event of Default has occurred and is
continuing, Administrative Agent may, without notice, exercise all rights,
privileges or options pertaining to any Collateral as if it were the absolute
owner thereof, upon such terms and conditions as it may determine, all without
liability except to account for property actually received by it, but
Administrative Agent shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing.

8. Remedies. If an Event of Default has occurred and is continuing and
Administrative Agent (for its benefit and for the benefit of Lenders), without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale
and notices required pursuant to the Credit Agreement, if any) to or upon each
Pledgor or any other Person (all and each of which demands, advertisements
and/or notices are hereby expressly waived), may forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, assign, give an option or options to purchase, contract to sell
or otherwise dispose of and deliver said Collateral, or any part thereof, in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or at any of Administrative Agent’s offices or elsewhere upon such

 

28



--------------------------------------------------------------------------------

terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk, with the right of Administrative Agent upon any such sale or sales,
public or private, to purchase the whole or any part of said Collateral so sold,
free of any right of equity of redemption in each Pledgor, which right or equity
is hereby expressly waived or released. Administrative Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all costs and expenses of every kind incurred therein
or incidental to the care, safekeeping or otherwise of any and all of the
Collateral or in any way relating to the rights of Administrative Agent
hereunder, including attorneys’ fees and legal expenses, to the payment in whole
or in part of the Obligations in such order as Administrative Agent may elect
(subject to the terms of the Credit Agreement), each Pledgor remaining liable
for any deficiency remaining unpaid after such application, and only after the
application of such net proceeds and after the payment by Administrative Agent
of any other amount required by any provision of law, need Administrative Agent
account for the surplus, if any, to each Pledgor. Each Pledgor agrees that
Administrative Agent shall give at least ten (10) days’ notice of the time and
place of any public sale or of the time after which a private sale or other
intended disposition is to take place and that such notification is reasonable
notification of such matters. No notification need be given to the Pledgor if it
has signed after default a statement renouncing or modifying any right to
notification of sale or other intended disposition. In addition to the rights
and remedies granted to it in this Pledge Agreement and in any other instrument
or agreement securing, evidencing or relating to any of the Obligations,
Administrative Agent shall have all the rights and remedies of a secured party
under the Uniform Commercial Code or other applicable laws. Each Pledgor shall
be liable for the deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay all amounts to which Administrative Agent
and Lenders are entitled, and the fees and legal expenses of any attorneys
employed by Administrative Agent to collect such deficiency.

9. Representations, Warranties and Covenants of Pledgors. Each Pledgor
represents and warrants that: (a) it has, and on the date of delivery to
Administrative Agent of any Collateral, will have, good and marketable title to
the Collateral and full power, authority and legal right to pledge all of its
right, title and interest in and to the Collateral pursuant to this Pledge
Agreement; (b) this Pledge Agreement has been duly executed and delivered by
each Pledgor and constitutes a legal, valid and binding obligation of each
Pledgor enforceable in accordance with its terms; (c) no consent of any other
party (including, without limitation, creditors of each Pledgor) and no consent,
license, permit, approval or authorization of, exemption by, notice or report to
or registration, filing or declaration with, any governmental authority,
domestic or foreign, is required to be obtained by each Pledgor in connection
with the execution, delivery or performance of this Pledge Agreement which has
not been obtained; (d) the execution, delivery and performance of this Pledge
Agreement will not violate any provision of any applicable law, or of the
certificate/articles of incorporation, bylaws, certificate of
formation/organization/limited partnership, limited liability company agreement,
limited partnership agreement, any shareholders’ agreement or any
securityholders’ agreement, as applicable, of each Pledgor or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which each Pledgor is a party or which purports to be binding upon each Pledgor
or upon any of their respective assets and will not result in the creation or
imposition of any Lien on any of the assets of each Pledgor except as
contemplated by this Pledge Agreement or by the Credit Agreement or by any other
Loan Document; (e) there are no

 

29



--------------------------------------------------------------------------------

restrictions on the transferability of the Collateral to Administrative Agent or
with respect to the foreclosure and transfer thereof by Administrative Agent
subject to and in accordance with the terms of the Credit Agreement and this
Pledge Agreement, or, if there are any such restrictions, any and all
restrictions on such transferability have been duly waived (to the extent
permitted by law) with respect to this assignment, transfer, pledge, and grant
of a security interest to Administrative Agent and with respect to the
foreclosure and transfer thereof by Administrative Agent subject to and in
accordance with the terms of the Credit Agreement and this Pledge Agreement; and
(f) the pledge, assignment and delivery of such Collateral pursuant to this
Pledge Agreement will create a Prior Security Interest in the Collateral subject
only to Permitted Liens, and the proceeds thereof, subject to no prior Lien or
to any agreement purporting to grant to any third party a Lien in the property
or assets of each Pledgor which would include the Collateral. The Collateral is
fully paid and nonassessable. Each Pledgor covenants and agrees that it will
defend Administrative Agent’s right, title and Lien on the Collateral and the
proceeds thereof against the claims and demands of all Persons whomsoever; and
covenants and agrees that it will have like title to and the right to pledge any
other property at any time hereafter pledged to Administrative Agent as
Collateral hereunder and will defend Administrative Agent’s right thereto and
Lien thereon.

10. No Disposition, Etc. Each Pledgor agrees that it will not sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Collateral, except as permitted by the Credit Agreement, nor will it create,
incur or permit to exist any Lien with respect to any of the Collateral, or any
interest therein, or any proceeds thereof, except for the Lien provided for by
this Pledge Agreement and Permitted Liens.

11. Sale of Collateral. (a) Each Pledgor recognizes that Administrative Agent
may be unable to effect a public sale of any or all of the Collateral by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state and foreign securities laws, but may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner. Administrative Agent shall be under no obligation to delay a sale of any
of the Collateral for the period of time necessary to permit each Pledgor to
register such securities for public sale under the Securities Act, or under
applicable state and foreign securities laws, even if each Pledgor would agree
to do so.

(b) Each Pledgor further agrees to do or cause to be done all such other acts
and things as may be necessary to make such sale or sale of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable laws of any Official Body having jurisdiction over any such sale or
sales, all at each Pledgor’s expense. Each Pledgor further agrees that a breach
of any of the covenants contained in this paragraph 10 will cause irreparable
injury to Administrative Agent and Lenders, that Administrative Agent and
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this paragraph
shall be specifically enforceable against each Pledgor and each Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants.

 

30



--------------------------------------------------------------------------------

12. Waivers by Pledgors; Subrogation.

(a) Each Pledgor (i) waives presentment, demand, notice and protest with respect
to the Collateral; (ii) waives any delay on the part of Administrative Agent
without notice to or consent from each Pledgor; (iii) waives the right to notice
and/or hearing prior to Administrative Agent’s exercising of Administrative
Agent’s rights and remedies hereunder upon the occurrence of an event which
would constitute a default hereunder or an Event of Default under the Credit
Agreement; (iv) waives any right to require Administrative Agent to marshal the
Collateral with other collateral which secures each Pledgor’s obligations and
any similar right to which each Pledgor is or may become entitled; and
(v) waives any right of subrogation, reimbursement, contribution and any similar
rights against issuer of any of the Pledged Interests until satisfaction of all
obligations under the Loan Documents and expiration of all Lender Provided
Interest Rate Hedges, Lender Provided Foreign Currency Hedges, Lender Provided
Commodity Hedges and Other Financial Services Obligations.

(b) Administrative Agent shall have no duty as to the collection or protection
of the Collateral or any income or distribution thereon, beyond the safe custody
of such of the Collateral as may come into the possession of Administrative
Agent and shall have no duty as to the preservation of rights against prior
parties or any other rights pertaining thereto. Administrative Agent’s rights
and remedies may be exercised without resort or regard to any other source of
satisfaction of the Obligations. In no event shall Administrative Agent have any
liability to each Pledgor or otherwise hereunder except for liability arising
out of the gross negligence or willful misconduct of Administrative Agent.

13. Further Assurances. Each Pledgor agrees that at any time and from time to
time upon the written request of Administrative Agent, each Pledgor will execute
and deliver such further documents and do such further acts and things as
Administrative Agent may request in order to effect the purposes of this Pledge
Agreement.

14. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15. Exhibit Updates and Joinder.

(a) To the extent following the date hereof, any Pledgor acquires capital stock,
limited liability company interests, membership interests, partnership
interests, other equity interests or other investment property in any other
Subsidiary of the Pledgors (in each case, other than in Foreign Subsidiaries),
such ownership interests shall, to the extent required pursuant to the terms of
the Credit Agreement, be subject to the terms hereof and, upon such acquisition,
shall be deemed to be Pledged Interests hereunder; and, such Pledgor thereupon
shall deliver to Administrative Agent (i) all such certificates (and related
transfer powers) evidencing any such additional Pledged Interests in accordance
with Section 2, if any, and (ii) an updated Exhibit A.

 

31



--------------------------------------------------------------------------------

(b) Upon the execution and delivery by any other Person (other than a Foreign
Subsidiary) of a Borrower Joinder or a Guarantor Joinder (i) such Person shall
become a “Pledgor” hereunder with the same force and effect as if it were
originally a party to this Pledge Agreement and named as a “Pledgor” on the
signature pages hereto and (ii) the Exhibits to this Pledge Agreement shall be
deemed updated by the supplemental Exhibits to this Pledge Agreement delivered
pursuant to the terms of such Borrower Joinder or Guarantor Joinder, as
applicable. The execution and delivery of any such Borrower Joinder or Guarantor
Joinder shall not require the consent of any other Pledgor hereunder, and the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Pledgor as a party to this Pledge
Agreement.

16. No Waiver; Cumulative Remedies. Administrative Agent shall not, by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by
Administrative Agent, and then only to the extent therein set forth. A waiver by
Administrative Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Administrative Agent
would otherwise have on any future occasion. No failure to exercise or any delay
in exercising on the part of Administrative Agent, any right, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights or remedies provided
by law.

17. Counterparts. Any number of counterparts of this Pledge Agreement may be
executed by the parties hereto. Each such counterpart shall be, and shall be
deemed to be, an original instrument, but all such counterparts taken together
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

18. Binding Effect. This Pledge Agreement and all obligations of each Pledgor
hereunder shall be binding upon the successors and assigns of each Pledgor, and
shall, together with the rights and remedies of Administrative Agent hereunder,
inure to the benefit of Administrative Agent (for its benefit and for the
benefit of Lenders) and its respective successors and permitted assigns. This
Pledge Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the Commonwealth of Pennsylvania applied to
contracts to be performed wholly within the Commonwealth of Pennsylvania. The
undersigned hereby agrees that any judicial proceeding by each Pledgor against
Administrative Agent or any Lender involving, directly or indirectly, any matter
or claim in any way arising out of, related to or connected with this Pledge
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of Allegheny, Commonwealth of Pennsylvania.

 

32



--------------------------------------------------------------------------------

19. EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS PLEDGE AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS PLEDGE AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

20. Notices. All notices and other communications provided for herein shall be
(i) in writing, (ii) delivered and deemed received in accordance with the
procedures set forth in Section 12.5 of the Credit Agreement and (iii) addressed
to the parties at the address, facsimile number or email address provided
therein. Any party hereto may change its address, facsimile number or email
address for notices and other communications hereunder by notice to all of the
other parties hereto in accordance with the foregoing.

21. Power of Attorney Acknowledgment. Each Pledgor acknowledges and agrees that
(a) this Pledge Agreement contains one or more provisions authorizing the
Administrative Agent or other Persons, as applicable (the Administrative Agent
and such other Persons, acting in such capacity, are each an “Authorized
Person”), to act as such Pledgor’s attorney-in-fact or agent (collectively the
“Power of Attorney”); (b) the purpose of the Power of Attorney is to give each
Authorized Person broad powers to take any action which any Authorized Person
may deem necessary or advisable to accomplish the purposes hereof and otherwise
act in the name of each Pledgor; (c) the Power of Attorney is coupled with an
interest and, as such, any Authorized Person, in exercising any of its rights
under the Power of Attorney is not a fiduciary of any Pledgor; (d) any
Authorized Person may exercise any of its rights under the Power of Attorney for
the sole benefit of such Authorized Person, without regard to the interests of
any Pledgor; (e) the Power of Attorney shall in no way be construed as to
benefit any Pledgor; (f) no Authorized Person shall have any duty to exercise
any powers granted by the Power of Attorney for the benefit of any Pledgor or in
any Pledgor’s best interest; (g) no Authorized Person shall have any duty of
loyalty to any Pledgor; (g) each Authorized Person shall, to the extent
exercisable, exercise any and all powers granted by the Power of Attorney solely
for the benefit of such Authorized Person; (h) any rights any Pledgor may have
under 20 Pa.C.S. §§ 5601 - 5612, as amended (the “POA Act”) are hereby forever
waived and relinquished; (i) without limiting the generality of the foregoing,
(A) the Power of Attorney shall not be construed in accordance with the
provisions of the POA Act, and (B) no Authorized Person shall have any of the
duties described in 20 Pa.C.S. § 5601.3(b); (j) the Power of Attorney is
irrevocable; and (k) each Pledgor has read and understands the Power of
Attorney.

[INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO FOLLOW]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, each Pledgor has caused
this Pledge Agreement to be duly executed and delivered on the day and year
first written above as a document under seal.

 

PLEDGORS:

 

L.B. FOSTER COMPANY, a Pennsylvania corporation

By:    

Name:

   

Title:

    CXT INCORPORATED, a Delaware corporation By:    

Name:

   

Title:

    SALIENT SYSTEMS, INC., an Ohio corporation By:    

Name:

   

Title:

    L.B. FOSTER RAIL TECHNOLOGIES, INC., a West Virginia corporation By:    

Name:

   

Title:

    L.B. FOSTER BALL WINCH, INC., a Texas corporation By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

CHEMTEC ENERGY SERVICES, L.L.C., a Texas limited liability company By:    

Name:

   

Title:

    IOS HOLDINGS, INC., a Delaware corporation By:    

Name:

   

Title:

    IOS ACQUISITIONS, INC., a Delaware corporation By:    

Name:

   

Title:

    JAMES CLARK INSPECTIONS INC., a Texas corporation By:    

Name:

   

Title:

    IOS/PCI, LLC, a Louisiana limited liability company By:    

Name:

   

Title:

    CASTRONICS, LLC, a Delaware limited liability company By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

MIKE’S PIPE INSPECTION, INC., a Kansas corporation By:    

Name:

   

Title:

    OTI OPERATING, INC., an Oklahoma corporation By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF                            )        )      SS: COUNTY OF
                           )     

On this, the          day of June, 2016, before me, a Notary Public, the
undersigned officer, personally appeared                     , who acknowledged
himself/herself to be the                          of                         ,
a                          (the “Company”), and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the Company as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

Notary Public

My Commission Expires:



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGED INTERESTS



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFER POWER

 

2



--------------------------------------------------------------------------------

Exhibit 1.1(S) – Form of Security Agreement

SECURITY AGREEMENT

SECURITY AGREEMENT (this “Security Agreement”), dated the          day of June,
2016, by and among the entities listed on the signature page hereto and each of
the other Persons which become Grantors hereunder from time to time (such
entities listed on the signature page hereto and such other Persons are each a
“Grantor” and collectively, and jointly and severally, the “Grantors”) in favor
of PNC Bank, National Association, as administrative agent for the Lenders (as
defined in the Credit Agreement (as hereinafter defined)) (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated March 13, 2015, by and among the Grantors, the other Borrowers party
thereto, the Lenders (as defined therein) party thereto from time to time, and
the Administrative Agent, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement, dated of even date herewith, by and among
the Grantors, the other borrowers party thereto, the Lenders and the
Administrative Agent (as may be further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), which is incorporated
herein by reference thereto, pursuant to which the parties thereto agreed, among
other things, that the Lenders shall extend credit to the Borrowers (as defined
in the Credit Agreement) as set forth in the Credit Agreement; and

WHEREAS, the obligations of the Lenders under the Credit Agreement are subject
to the condition, among others, that the Grantors grant to and create in favor
of the Administrative Agent (for itself and for the benefit of the Lenders) a
security interest in the Collateral (as hereinafter defined) pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the Obligations (as defined in the Credit
Agreement), and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Grantors, and in order to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make the Loans (as defined in the Credit Agreement) and issue the
Letters of Credit (as defined in the Credit Agreement), the Grantors, intending
to be legally bound hereby, jointly and severally covenant and agree as follows:

Section 1. Definitions. In addition to the words and terms defined elsewhere in
this Security Agreement:

(a) words and terms defined in the Credit Agreement or the Code (as hereinafter
defined) shall, unless the context hereof clearly requires otherwise, have the
same meaning herein as therein provided; and

(b) the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

(i) “Accounts” shall have the meaning given to that term in the Code.

(ii) “Chattel Paper” shall have the meaning given to that term in the Code.

(iii) “Code” shall mean the Uniform Commercial Code as in effect on the date of
this Security Agreement and as amended from time to time, in the Commonwealth of
Pennsylvania.

 

4



--------------------------------------------------------------------------------

(iv) “Collateral” shall mean, collectively, the Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Proceeds and Supporting
Obligations of each Grantor, whether now owned or acquired in the future;
provided, however, the Collateral shall not include any Excluded Property;
provided further however, that, with respect to property described in clause
(a) of the definition of “Excluded Property” only, if and when the prohibition
which prevents the granting by such Loan Party to the Administrative Agent of a
security interest in such Excluded Property is removed or otherwise terminated,
the Administrative Agent shall, to the extent permitted by applicable law, be
deemed to have, and at all times from and after the date hereof to have had, a
security interest in and pledge of such Excluded Property.

(v) “Commercial Tort Claim” shall have the meaning given to that term in the
Code.

(vi) “Deposit Accounts” shall have the meaning given to that term in the Code.

(vii) “Documents” shall have the meaning given to that term in the Code.

(viii) “Electronic Chattel Paper” shall have the meaning given to that term in
the Code.

(ix) “Equipment” shall have the meaning given to that term in the Code.

(x) “Excluded Property” shall mean, collectively, (a) any outstanding stock or
other ownership interests of any Foreign Subsidiary and (b) any motor vehicles
and other assets subject to certificates of title; provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

(xi) “Fixtures” shall have the meaning given to that term in the Code.

(xii) “General Intangibles” shall have the meaning given to that term in the
Code.

(xiii) “Goods” shall have the meaning given to that term in the Code.

(xiv) “Instrument” shall have the meaning given to that term in the Code.

(xv) “Inventory” shall have the meaning given to that term in the Code.

(xvi) “Investment Property” shall have the meaning given to that term in the
Code.

(xvii) “Letter-of-Credit Rights” shall have the meaning given to that term in
the Code.

(xviii) “Proceeds” shall have the meaning given to that term in the Code.

 

5



--------------------------------------------------------------------------------

(xix) “Security Agreement” shall mean this Security Agreement and all documents
or annexes attached hereto or referred to herein, as any or all of the foregoing
may be supplemented or amended from time to time.

(xx) “Supporting Obligations” shall have the meaning given to that term in the
Code.

Section 2. Security Interest. As security for the full and timely payment of the
Obligations in accordance with the terms of this Security Agreement, the Credit
Agreement and the other Loan Documents, and the full and timely payment and
performance of the obligations of the Grantors under this Security Agreement,
the Credit Agreement and the other Loan Documents, each Grantor grants to the
Administrative Agent and the Lenders a continuing enforceable perfected security
interest under the Code in and to such of the Collateral as is now owned or
acquired after the date of this Security Agreement by such Grantor and agrees
that, upon the filing of all applicable UCC financing statements with the
appropriate offices (based on the information set forth in Exhibits “A” and “B”
to this Security Agreement), the Administrative Agent (for itself and for the
benefit of the Lenders) shall have a Prior Security Interest in and to such
Collateral to the extent a security interest may be perfected by such a filing.
The Collateral is intended to be all personal property of the Grantors, whether
or not within the scope of the Code.

Section 3. Rights and Remedies of a Secured Party. In addition to all rights and
remedies given to the Administrative Agent pursuant to the Credit Agreement,
this Security Agreement and the other Loan Documents, the Administrative Agent
(for itself and for the benefit of the Lenders) shall have all of the rights and
remedies of a secured party under the Code (whether or not the Code applies to
the Collateral).

Section 4. Provisions Applicable to the Grantors and the Collateral. The parties
agree that the following provisions shall be applicable to the Grantors and the
Collateral:

(a) The Grantors covenant and agree that, at all times during the term of this
Security Agreement, each Grantor shall keep accurate and complete books and
records concerning the Collateral that is now owned or acquired after the date
of this Security Agreement by such Grantor, in accordance with GAAP consistently
applied, at the locations set forth on Exhibit “A” attached hereto and made a
part hereof and at no other location without complying with the requirements set
forth in Section 4(j) of this Security Agreement.

(b) To the extent provided in the Credit Agreement, the Administrative Agent or
its representatives shall have the right to examine and inspect the Collateral
and to review the books and records of the Grantors concerning any Collateral
and to copy the same and make excerpts therefrom.

(c) The Grantors shall at all times during the term of this Security Agreement
keep the Equipment, Inventory and Fixtures that are now owned or acquired after
the date of this Security Agreement by any Grantor at the locations set forth on
Exhibit “B” attached hereto and made a part hereof, which Exhibit “B” shall
include all third-party processor locations at which the Grantors’ Inventory is
located as of the Closing Date (each a “Permitted Location”) and at no other
location without the prior written consent of the Administrative Agent, except
(i) for

 

6



--------------------------------------------------------------------------------

Equipment that is considered a mobile good under the Code, (ii) Inventory or
Equipment in transit to a Permitted Location, to a customer or from a
third-party processor (iii) as may be otherwise set forth in the Credit
Agreement and (iv) other third-party processor location(s) possessing Inventory
which are not Permitted Locations as of the Closing Date, provided that if the
fair market value of the Inventory located at any such third-party processor
location(s) exceeds Three Million and 00/100 Dollars ($3,000,000.00) in the
aggregate as of the end of any fiscal quarter of the Grantors, then the Grantors
shall promptly update Exhibit “B” to include such location(s) and deliver such
updated Exhibit “B” to the Administrative Agent.

(d) Each Grantor currently maintains its principal place of business if such
Grantor has only one place of business, or its chief executive offices if such
Grantor has more than one place of business, at the locations set forth on
Exhibit “A” attached hereto and made a part hereof, and shall not move the
location of its principal place of business or chief executive offices, as the
case may be, without providing prior written notification to the Administrative
Agent and otherwise complying with Section 4(j) of this Security Agreement.

(e) Except as may otherwise be provided in this Security Agreement or permitted
pursuant to the Credit Agreement, the Grantors shall not sell, lease or
otherwise dispose of any Equipment or Fixtures owned by any of the Grantors.

(f) Promptly upon request of the Administrative Agent from time to time, the
Grantors shall furnish the Administrative Agent with such information and
documents regarding the Collateral at such times and in such form and detail as
the Administrative Agent may reasonably request.

(g) Upon the occurrence and during the continuance of an Event of Default,
promptly upon request of the Administrative Agent, the Grantors shall deliver to
the Administrative Agent, without limitation, (1) all invoices and customer
statements rendered to account debtors, Documents, contracts, Chattel Paper,
Electronic Chattel Paper, Instruments and other writings and/or records
pertaining to any Grantor’s contracts or the performance of any Grantor’s
contracts, (2) evidence of each Grantor’s Accounts and statements showing the
aging, identification, reconciliation and collection thereof and (3) reports as
to each Grantor’s Inventory and sales, shipment, damage or loss thereof; all of
the foregoing to be certified by an authorized officer or other employee of the
Grantors.

(h) Notwithstanding the Prior Security Interest in the Collateral granted to and
created in favor of the Administrative Agent (for itself and for the benefit of
the Lenders) under this Security Agreement, the Grantors shall have the right
until the occurrence and continuance of an Event of Default, at their own cost
and expense, to enforce payment of the Accounts, the Chattel Paper and the
Electronic Chattel Paper and to enforce their contract rights.

(i) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to give notice of the
security interest created hereby to account debtors obligated to any Grantor and
to take over and direct collection of the Accounts, the Chattel Paper and the
Electronic Chattel Paper, to notify such account debtors to make payment
directly to the Administrative Agent, to enforce payment of the Accounts, the
Chattel Paper and the Electronic Chattel Paper and to enforce such Grantor’s
contract rights. It is understood and agreed by the Grantors that the
Administrative Agent shall have no liability whatsoever under this Security
Agreement except for its own gross negligence or willful misconduct.

 

7



--------------------------------------------------------------------------------

(j) The Grantors represent and warrant as of the date of this Security Agreement
that the exact legal name, the type of entity, the jurisdiction of organization,
the organizational identification number and tax identification number of each
Grantor is as set forth on Exhibit “C” attached hereto and made a part hereof.
Each Grantor covenants and agrees that it will not change its legal name, its
type of entity, its jurisdiction of organization, its organizational
identification number or its tax identification number without (i) providing the
Administrative Agent prior written notice of its intention to do so,
(ii) providing the Administrative Agent with such information in connection
therewith as the Administrative Agent may request, and (iii) taking such action,
satisfactory to the Administrative Agent, as may be necessary to maintain at all
times the priority of the security interest in the Collateral granted hereunder.

(k) If a Grantor desires to establish a new location for its principal place of
business or chief executive office, as the case may be, or to establish new
names in which it may invoice account debtors or maintain records concerning
Collateral, it shall first, with respect to each such new location or name:

(i) give the Administrative Agent written notice of its intention to do so and
provide the Administrative Agent with such information in connection therewith
as the Administrative Agent may request; and

(ii) take such action, satisfactory to the Administrative Agent including,
without limitation, all action required by Section 6 hereof, as may be necessary
to maintain at all times the priority of the security interest in the Collateral
granted hereunder.

(l) Each Grantor represents and warrants as of the date hereof that it does not
currently have a Commercial Tort Claim against any Person. If any Grantor shall
at any time acquire a Commercial Tort Claim in excess of $1,000,000.00, such
Grantor shall promptly notify the Administrative Agent in a writing signed by
such Grantor of the brief details thereof and grant to the Administrative Agent
(for itself and for the benefit of the Lenders) in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Security Agreement, with such writing to be in form and substance satisfactory
to the Administrative Agent.

(m) Each Grantor shall at any time and from time to time, take such commercially
reasonable steps as the Administrative Agent may reasonably request (i) to cause
any bailee having possession of any of the Collateral or any landlord of such
Grantor’s leased real property locations to provide to the Administrative Agent
a written acknowledgement of the Lenders’ security interest in such Collateral,
in form and substance satisfactory to the Administrative Agent, (ii) to cause
the Administrative Agent to obtain “control” of any Investment Property, Deposit
Accounts, Letter-of-Credit Rights or Electronic Chattel Paper including, but not
limited to, causing any issuer of a letter of credit with respect to the
Letter-of-Credit Rights to consent to the Lenders’ security interest therein and
including an appropriate legend on Chattel Paper arising from the sale of
Inventory identifying the Lenders’ security interest therein, and
(iii) otherwise to ensure the Lenders’ security interest in any of the
Collateral is a Prior Security Interest.

 

8



--------------------------------------------------------------------------------

(n) Exhibit D to this Security Agreement sets forth each Grantor’s Deposit
Accounts.

Section 5. Actions with Respect to Accounts. Each Grantor irrevocably makes,
constitutes and appoints the Administrative Agent (and any of the Administrative
Agent’s designated officers, employees or agents) as its true and lawful
attorney-in-fact with power to sign its name and, upon the occurrence and during
the continuance of an Event of Default, to take any of the following actions, in
its name or in the name of the Administrative Agent, as the Administrative Agent
may determine, at any time (except as expressly limited in this Section 5)
without notice to such Grantor and at such Grantor’s expense:

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;

(b) Notify all account debtors that the Accounts have been assigned to the
Administrative Agent and that the Lenders have a security interest in the
Accounts;

(c) Direct all account debtors to make payment of all Accounts directly to the
Administrative Agent;

(d) Take control in any manner of any cash or non-cash items of payment or
proceeds of Accounts;

(e) In any case and for any reason, notify the United States Postal Service to
change the addresses for delivery of mail addressed to the Grantor to such
address as the Administrative Agent may designate;

(f) In any case and for any reason, receive, open and dispose of all mail
addressed to such Grantor;

(g) Take control in any manner of any rejected, returned, stopped-in-transit or
repossessed goods relating to Accounts;

(h) Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Administrative Agent may:

(i) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Administrative Agent;

(ii) Receive and collect all monies due or to become due to such Grantor;

(iii) Exercise all of such Grantor’s rights and remedies with respect to the
collection of Accounts;

(iv) Settle, adjust, compromise, extend, renew, discharge or release Accounts;

 

9



--------------------------------------------------------------------------------

(v) Sell or assign Accounts on such terms, for such amounts and at such times as
the Administrative Agent deems advisable;

(vi) Prepare, file and sign such Grantor’s name on any Proof of Claim or similar
documents in any proceeding filed under federal or state bankruptcy, insolvency,
reorganization or other similar Law as to any account debtor;

(vii) Prepare, file and sign such Grantor’s name on any Notice of Lien, Claim of
Mechanic’s Lien, Assignment or Satisfaction of Lien or Mechanic’s Lien, or
similar document in connection with the Collateral;

(viii) Endorse the name of such Grantor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading, or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other medium of payment or evidence of security interest that may come
into the Administrative Agent’s possession;

(ix) Sign the name of such Grantor to verifications of Accounts and notices of
Accounts sent by account debtors to such Grantor; or

(x) Take all other actions necessary or desirable to protect such Grantor’s
interest(s) in the Accounts.

Each Grantor ratifies and approves all acts of said attorneys and agrees that
said attorneys shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law, other than acts or
omissions arising from gross negligence or willful misconduct. This power, being
coupled with an interest, is irrevocable until the Obligations have been
satisfied and the Grantors have performed all obligations under this Security
Agreement. Each Grantor further agrees to assist the Administrative Agent in the
collection and enforcement of the Accounts and will not hinder, delay or impede
the Administrative Agent in any manner in its collection and enforcement of the
Accounts.

Section 6. Preservation and Protection of Security Interest. Each Grantor
represents and warrants that it has (or will have upon its acquisition of such
Collateral), and covenants and agrees that at all times during the term of this
Security Agreement it will have, good and valid title to the Collateral from
time to time owned or acquired by it free and clear of all Liens, except
Permitted Liens, and shall defend the Collateral against the claims and demands
of all Persons whomsoever other than the holders of any Permitted Liens. Each
Grantor covenants and agrees that it shall not (i) borrow against the Collateral
or any portion of the Collateral from any other Person except as may otherwise
be permitted under the Credit Agreement; (ii) grant or create or permit to
attach or exist any Lien on, of or in any of the Collateral or any portion of
the Collateral except Permitted Liens; (iii) permit any levy or attachment to be
made against the Collateral or any portion of the Collateral; or (iv) permit any
financing statements or such other instruments or notices with respect to
security interests to be on file with respect to any Collateral, except
financing statements or such other instruments of notice in favor of the
Administrative Agent and as otherwise as expressly permitted under the Credit
Agreement. Each Grantor shall faithfully preserve and protect the Lenders’
security interest in the Collateral and shall, at its own cost and expense,
cause or assist the Administrative Agent to cause that security interest to be
perfected and continue perfected so long as the Obligations or any portion of
the Obligations are outstanding, unpaid or executory. For purposes of the
perfection of the Lenders’ security interest in the Collateral in accordance
with the requirements of this Security Agreement, each Grantor authorizes the
Administrative Agent, at any time and from time to

 

10



--------------------------------------------------------------------------------

time, to file financing statements, continuation statements and amendments
thereto that describe the Collateral as all assets of such Grantor or words of
similar effect and which contain any other information required by the Code for
the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment. If any such financing statement,
continuation statement or amendment requires the signature of such Grantor, it
may be signed by the Administrative Agent on behalf of such Grantor. Each
Grantor shall from time to time at the request of the Administrative Agent file
or record, or cause to be filed or recorded, such other instruments, documents
and notices, including financing statements and assignments, as the
Administrative Agent may deem necessary or advisable from time to time in order
to perfect and continue perfected such security interest. Each Grantor shall do
all such other acts and things, shall execute and deliver all such other
instruments and documents, including further security agreements, control
agreements, pledges, endorsements, assignments and notices, and shall furnish
any other information as the Administrative Agent, in its reasonable discretion,
may deem necessary or advisable from time to time in order to perfect and
preserve the priority of such security interest as a Prior Security Interest.
Each Grantor irrevocably appoints the Administrative Agent (and any of the
Administrative Agent’s designated officers, employees and/or agents) as the
attorney-in-fact of the Grantor to take such action as the Administrative Agent
may deem necessary from time to time to preserve, perfect and continue perfected
the Lenders’ security interest in the Collateral in accordance with the
requirements of this Security Agreement including, but not limited to, signing
any financing statements or amendments to financing statements evidencing the
Administrative Agent’s security interest in the Collateral for and on behalf of
such Grantor. Each Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or financing statement is sufficient as
a financing statement and may be filed instead of the original. Each Grantor
hereby ratifies any and all financing statements and amendments to financing
statements evidencing the Administrative Agent’s security interest in the
Collateral filed prior to the date hereof.

Section 7. Insurance. Risk of loss of, damage to, or destruction of the
Equipment, Inventory and Fixtures is on the Grantors. The Grantors shall insure
the Equipment, Inventory and Fixtures against such risks and casualties and in
such amounts and with such insurance companies as is set forth in the Credit
Agreement. If the Grantors fail to effect and keep in full force and effect such
insurance, or fail to pay the premiums when due, the Administrative Agent may
(but shall not be obligated to) do so for the account of the Grantors and add
the cost thereof to the Obligations. Subject to the terms and conditions of the
Credit Agreement, (i) each Grantor assigns and sets over to the Administrative
Agent all monies which may become payable on account of such insurance and
directs the insurers to pay the Administrative Agent any amount so due, (ii) the
Administrative Agent is irrevocably appointed attorney-in-fact of each Grantor
to endorse any draft or check that may be payable to such Grantor in order to
collect the proceeds of such insurance and (iii) any balance of insurance
proceeds remaining in the possession of the Administrative Agent after Payment
In Full shall be paid over to such Grantor or its order.

Section 8. Maintenance and Repair; Control. If any Grantor fails to maintain the
Equipment, Inventory and Fixtures in accordance with the terms of the Credit
Agreement, the Administrative Agent may (but shall not be obligated to) pay the
cost of such repairs or maintenance and such taxes, levies or impositions for
the account of such Grantor and add the amount of such payments to the
Obligations.

 

11



--------------------------------------------------------------------------------

Section 9. Preservation of Rights Against Third Parties; Preservation of
Collateral in the Administrative Agent’s Possession. Until such time as the
Administrative Agent exercises its right during the continuance of an Event of
Default to effect direct collection of the Accounts, the Chattel Paper and the
Electronic Chattel Paper and to effect the enforcement of the Grantors’ contract
rights, each Grantor shall take any and all steps necessary to preserve their
rights in respect of the Accounts, the Chattel Paper and the Electronic Chattel
Paper and their contracts against third parties. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
such of the Collateral as may come into its possession from time to time if the
Administrative Agent takes such action for that purpose as each Grantor shall
request in writing, provided that such requested action shall not, in the
judgment of the Administrative Agent, impair the security interest of the
Administrative Agent and the Lenders in the Collateral or their rights in, or
the value of, the Collateral, and provided further that the Administrative Agent
receives such written request in sufficient time to permit the Administrative
Agent to take the requested action.

Section 10. Events of Default and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may then in any way permitted by Law foreclose the Lien in
the Collateral granted hereby including, without limitation, upon ten (10) days
prior written notice to the Grantors, Administrative Agent may sell any or all
Collateral at private sale at any time or place in one or more sales, at such
price or prices and upon such terms, either for cash or on credit, as the
Administrative Agent and the Lenders, in their sole discretion, may elect, or
sell any or all Collateral at public auction, either for cash or on credit, as
the Administrative Agent and the Lenders, in their sole discretion, may elect,
and at any such sale, the Administrative Agent may bid for and become the
purchaser of any or all such Collateral. Pending any such action, the
Administrative Agent may liquidate the Collateral.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may then grant extensions to or adjust claims of, or make
compromises or settlements with, debtors, the Grantors or any other Persons with
respect to the Collateral or any securities, guarantees or insurance applying
thereon, without notice to or the consent of any Grantor, without affecting the
Grantor’s liability under this Security Agreement, the Credit Agreement or the
other Loan Documents. Each Grantor waives notice of acceptance, of nonpayment,
protest or notice of protest of any Accounts, Chattel Paper or Electronic
Chattel Paper or any of its contract rights and any other notices to which the
Grantor may be entitled.

(c) Upon the occurrence and during the continuance of an Event of Default, then
in any such event, the Administrative Agent and the Lenders shall have such
additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code (whether or not the Code applies to the
affected Collateral) and such other rights and remedies in respect thereof which
they may have at Law or in equity or under the Loan Documents including, without
limitation, the right to enter any premises where Equipment, Inventory and/or
Fixtures are located and take possession and control thereof without demand or
notice and without prior judicial hearing or legal proceedings, which each
Grantor expressly waives.

 

12



--------------------------------------------------------------------------------

(d) The Administrative Agent shall apply the Proceeds of any sale or liquidation
of the Collateral and, subject to Section 7 hereof, any Proceeds received by the
Administrative Agent from insurance, first to the payment of the costs and
expenses incurred by the Administrative Agent in connection with such sale or
collection including, without limitation, reasonable and documented
out-of-pocket attorneys’ fees and legal expenses, second to the payment of the
Obligations, whether on account of principal or interest or otherwise as the
Administrative Agent in its sole discretion may elect, and then to pay the
balance, if any, to the Grantors or as otherwise required by Law. If such
Proceeds are insufficient to pay the amounts required by Law, the Grantors shall
be liable for any deficiency.

(e) Upon the occurrence and during the continuance of an Event of Default, the
Grantors shall promptly, following demand by the Administrative Agent, assemble
the Equipment, Inventory and Fixtures and make them available to the
Administrative Agent at a place or places reasonably designated by the
Administrative Agent. The right of the Administrative Agent under this paragraph
to have the Equipment, Inventory and Fixtures assembled and made available to it
is of the essence of this Security Agreement and the Administrative Agent may,
at its election, enforce such right by an action in equity for injunctive relief
or specific performance.

(f) Upon the occurrence and during the continuance of an Event of Default, then
in any event, the Administrative Agent shall have the right to use and operate
under all trade names under which each Grantor does business.

Section 11. Continuing Validity of Obligations. The agreements and obligations
of the Grantors hereunder are continuing agreements and obligations, and are
absolute and unconditional irrespective of the genuineness, validity or
enforceability of the Credit Agreement, the Notes or any other instrument or
instruments now or hereafter evidencing the Obligations or any part thereof or
of the Loan Documents or any other agreement or agreements now or hereafter
entered into by the Administrative Agent or any Lender and any Grantor pursuant
to which the Obligations or any part thereof is issued or of any other
circumstance which might otherwise constitute a legal or equitable discharge of
such agreements and obligations. Without limitation upon the foregoing, such
agreements and obligations of a Grantor hereunder shall continue in full force
and effect as long as the Obligations or any part thereof remain outstanding and
unpaid and shall remain in full force and effect without regard to and shall not
be released, discharged or in any way affected by (i) any renewal, refinancing
or refunding of the Obligations in whole or in part, (ii) any extension of the
time of payment of the Notes or other instrument or instruments now or hereafter
evidencing the Obligations, or any part thereof, (iii) any compromise or
settlement with respect to the Obligations or any part thereof, or any
forbearance or indulgence extended to any Grantor, (iv) any amendment to or
modification of the terms of the Notes or other instrument or instruments now or
hereafter evidencing the Obligations or any part thereof or any other agreement
or agreements now or hereafter entered into by the Administrative Agent or any
Lender and any Grantor pursuant to which the Obligations or any part thereof is
issued or secured, (v) any substitution, exchange, or release of a portion of,
or failure to preserve, perfect or protect, or other dealing in respect of, any
of the Collateral or any other property or any security for the payment of the
Obligations or any part thereof, (vi) any bankruptcy, insolvency, arrangement,
composition, assignment for the benefit of creditors or similar proceeding
commenced by or against any Grantor, (vii) any dissolution, liquidation or

 

13



--------------------------------------------------------------------------------

termination of any Grantor for any reason whatsoever or (viii) any other matter
or thing whatsoever whereby the agreements and obligations of the Grantors
hereunder, would or might otherwise be released or discharged, in whole or in
part. Each Grantor hereby waives notice of the acceptance of this Security
Agreement by the Administrative Agent.

Section 12. Defeasance. Notwithstanding anything to the contrary contained in
this Security Agreement, upon the earlier of the Release Date or performance of
all obligations of the Grantors under the Loan Documents and termination or
expiration of all Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, Lender Provided Commodity Hedges and Other Financial Services
Obligations, this Security Agreement shall terminate and be of no further force
and effect and at the request of the Grantors, the Administrative Agent shall
thereupon terminate the Lenders’ security interest in the Collateral and
promptly file requested releases and/or termination statements with respect to
the Collateral. Until such time, however, this Security Agreement shall be
binding upon and inure to the benefit of the parties, their respective
successors and assigns, provided that the Grantors may not assign this Security
Agreement or any of their rights under this Security Agreement or delegate any
of their duties or obligations under this Security Agreement and any such
attempted assignment or delegation shall be null and void. This Security
Agreement is not intended and shall not be construed to obligate the
Administrative Agent to take any action whatsoever with respect to the
Collateral or to incur expenses or perform or discharge any obligation, duty or
disability of the Grantors.

Section 13. Joinder. Upon the execution and delivery by any other Person of a
Guarantor Joinder that occurs prior to the Release Date, (i) such Person (other
than a Foreign Subsidiary) shall become a “Grantor” hereunder with the same
force and effect as if it were originally a party to this Security Agreement and
named as a “Grantor” on the signature pages hereto and (ii) the Exhibits to this
Security Agreement shall be deemed updated by the supplemental Exhibits to this
Security Agreement delivered pursuant to the terms of such Guarantor Joinder.
The execution and delivery of any such Guarantor Joinder shall not require the
consent of any other Grantor hereunder, and the rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

Section 14. Miscellaneous.

(a) The provisions of this Security Agreement are intended to be severable. If
any provision of this Security Agreement shall for any reason be held invalid or
unenforceable, in whole or in part, in any jurisdiction, such provision shall,
as to such jurisdiction, be ineffective only to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Security Agreement in any jurisdiction.

(b) No failure or delay on the part of the Administrative Agent in exercising
any right, remedy, power or privilege under this Security Agreement, the Credit
Agreement or any of the other Loan Documents shall operate as a waiver thereof
or of any other right, remedy, power or privilege of the Administrative Agent
under this Security Agreement, the Credit Agreement, the Notes or any of the
other Loan Documents; nor shall any single or partial exercise of any such
right, remedy, power or privilege preclude any other right, remedy, power

 

14



--------------------------------------------------------------------------------

or privilege or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Security Agreement, the Credit
Agreement, the Notes and the other Loan Documents are cumulative and not
exclusive of any rights or remedies which they may otherwise have.

(c) All notices, statements, requests and demands given to or made upon any
party in accordance with the provisions of this Security Agreement shall be
deemed to have been given or made when given or made as provided in the Credit
Agreement.

(d) The section headings contained in this Security Agreement are for reference
purposes only and shall not control or affect its construction or interpretation
in any respect.

(e) Any number of counterparts of this Security Agreement may be executed by the
parties hereto. Each such counterpart shall be, and shall be deemed to be, an
original instrument, but all such counterparts taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page of this Security Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Lenders’ security interest in the Collateral
and the rights, duties and obligations of the Administrative Agent and the
Grantors with respect to the Collateral (whether or not the Code applies to the
Collateral). This Security Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and the execution and delivery of this
Security Agreement and, to the extent not inconsistent with the preceding
sentence, the terms and provisions of this Security Agreement shall be governed
by and construed in accordance with the Laws of the Commonwealth of Pennsylvania
applicable to contracts made and to be performed in such State.

(g) The Grantors agree to the jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County and the United States
District Court for the Western District of Pennsylvania, and any appellate court
from any thereof, with respect to any suit arising in connection herewith.

(h) Waiver of Trial by Jury. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS TO ACCEPT THIS SECURITY
AGREEMENT AND MAKE THE LOANS AND ISSUE LETTERS OF CREDIT.

 

15



--------------------------------------------------------------------------------

(i) Power of Attorney Acknowledgment. Each Grantor acknowledges and agrees that
(a) this Security Agreement contains one or more provisions authorizing the
Administrative Agent or other Persons, as applicable (the Administrative Agent
and such other Persons, acting in such capacity, are each an “Authorized
Person”), to act as such Grantor’s attorney-in-fact or agent (collectively the
“Power of Attorney”); (b) the purpose of the Power of Attorney is to give each
Authorized Person broad powers to take any action which any Authorized Person
may deem necessary or advisable to accomplish the purposes hereof and otherwise
act in the name of each Grantor; (c) the Power of Attorney is coupled with an
interest and, as such, any Authorized Person, in exercising any of its rights
under the Power of Attorney is not a fiduciary of any Grantor; (d) any
Authorized Person may exercise any of its rights under the Power of Attorney for
the sole benefit of such Authorized Person, without regard to the interests of
any Grantor; (e) the Power of Attorney shall in no way be construed as to
benefit any Grantor; (f) no Authorized Person shall have any duty to exercise
any powers granted by the Power of Attorney for the benefit of any Grantor or in
any Grantor’s best interest; (g) no Authorized Person shall have any duty of
loyalty to any Grantor; (h) each Authorized Person shall, to the extent
exercisable, exercise any and all powers granted by the Power of Attorney solely
for the benefit of such Authorized Person; (i) any rights any Grantor may have
under 20 Pa.C.S. §§ 5601 - 5612, as amended (the “POA Act”) are hereby forever
waived and relinquished; (j) without limiting the generality of the foregoing,
(A) the Power of Attorney shall not be construed in accordance with the
provisions of the POA Act, and (B) no Authorized Person shall have any of the
duties described in 20 Pa.C.S. § 5601.3(b); (k) the Power of Attorney is
irrevocable; and (l) each Grantor has read and understands the Power of
Attorney.

[INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO FOLLOW]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
executed this Security Agreement as a document under seal on the day and year
first above written.

 

GRANTORS:

 

L.B. FOSTER COMPANY,

a Pennsylvania corporation

By:    

Name:

   

Title:

   

CXT INCORPORATED,

a Delaware corporation

By:    

Name:

   

Title:

   

SALIENT SYSTEMS, INC.,

an Ohio corporation

By:    

Name:

   

Title:

   

L.B. FOSTER RAIL TECHNOLOGIES, INC.,

a West Virginia corporation

By:    

Name:

   

Title:

   

L.B. FOSTER BALL WINCH, INC.,

a Texas corporation

By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

CHEMTEC ENERGY SERVICES, L.L.C.,

a Texas limited liability company

By:    

Name:

   

Title:

    IOS HOLDINGS, INC., a Delaware corporation By:    

Name:

   

Title:

    IOS ACQUISITIONS, INC., a Delaware corporation By:    

Name:

   

Title:

    JAMES CLARK INSPECTIONS INC., a Texas corporation By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

IOS/PCI, LLC, a Louisiana limited liability company By:    

Name:

   

Title:

    CASTRONICS, LLC, a Delaware limited liability company By:    

Name:

   

Title:

    MIKE’S PIPE INSPECTION, INC., a Kansas corporation By:    

Name:

   

Title:

    OTI OPERATING, INC., an Oklahoma corporation By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE/COMMONWEALTH OF                            )        )      SS: COUNTY OF
                           )     

On this, the          day of June, 2016, before me, a Notary Public, the
undersigned officer, personally appeared                     , who acknowledged
himself/herself to be the                          of                         ,
a                          (the “Company”), and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the Company as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

Notary Public

My Commission Expires:



--------------------------------------------------------------------------------

EXHIBIT A

LOCATION OF PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED LOCATIONS



--------------------------------------------------------------------------------

EXHIBIT C

ORGANIZATIONAL INFORMATION



--------------------------------------------------------------------------------

EXHIBIT D

DEPOSIT ACCOUNTS OF THE GRANTORS